Exhibit 10.2

 

 

BANCFIRST CORPORATION

EMPLOYEE STOCK OWNERSHIP PLAN

AND TRUST AGREEMENT

 

 

(Adopted Effective January 1, 2007)



--------------------------------------------------------------------------------

BANCFIRST CORPORATION

EMPLOYEE STOCK OWNERSHIP PLAN

AND TRUST AGREEMENT

Table of Contents

 

          Page

ARTICLE I. Parties, Date and Purpose

   1

1.1

   Parties and Date    1

1.2

   Purpose    1

ARTICLE II. Definitions

   2

2.1

   “Amounts Forfeited”    2

2.2

   “Authorized Leave of Absence”    2

2.3

   “Beneficiary”    2

2.4

   “Board of Directors”    2

2.5

   “Break in Service”    2

2.6

   “Code”    2

2.7

   “Committee”    2

2.8

   “Compensation”    2

2.9

   “Effective Date”    3

2.10

   “Employee”    3

2.11

   “Employer”    3

2.12

   “Employer Securities”    3

2.13

   “Employment Commencement Date”    4

2.14

   “Entry Date”    4

2.15

   “ERISA”    4

2.16

   “ESOP Accounts”    4

2.17

   “Exempt Loan”    4

2.18

   “Five Percent Owner”    5

2.19

   “Highly Compensated Employee”    5

2.20

   “Hour(s) of Service”    6

2.21

   “Investment Manager”    8

2.22

   “Leased Employee”    8

2.23

   “Life Expectancy”    8

2.24

   “Nonhighly Compensated Employee”    8

2.25

   “Normal Retirement Date”    8

2.26

   “Participant”    8

2.27

   “Participation”    8

2.28

   “Plan”    8

2.29

   “Plan Administrator”    8

2.30

   “Plan Year”    8

2.31

   “Required Beginning Date”    8

2.32

   “Section 414 Entity”    9

 

i



--------------------------------------------------------------------------------

2.33

   “Spousal Consent”    9

2.34

   “Total and Permanent Disability”    9

2.35

   “Trust”    9

2.36

   “Trustee”    10

2.37

   “Trust Fund”    10

2.38

   “Valuation Date”    10

2.39

   “Vested Account Balance”    10

2.40

   “Year(s) of Service”    10

ARTICLE III. Eligibility and Participation

   11

3.1

   Eligibility    11

3.2

   Entry Date    11

3.3

   Participation upon Reemployment.    11

3.4

   Date of Absence    12

3.5

   Communication to Employees    12

3.6

   Impact of Ineligible Employees on Coverage and Discrimination Testing    12

3.7

   Definitions    12

ARTICLE IV. Contributions

   13

4.1

   Contributions by Employer    13

4.2

   Form of Contributions    13

4.3

   No Participant Contributions    13

ARTICLE V. Accounting, Allocation and Valuation

   14

5.1

   Accounts    14

5.2

   Allocation of Contributions    14

5.3

   Restriction On Allocation of ESOP Contribution    14

5.4

   Allocation of Amounts Forfeited    14

5.5

   Income Allocation    15

5.6

   Accounting for Participants’ Contributions    16

5.7

   Statement of Account    16

5.8

   Special Valuation Date    16

5.9

   Definitions Applicable to Limitations on Allocations    16

5.10

   Limitation on Allocations.    17

ARTICLE VI. Benefits

   19

6.1

   Retirement, Death or Disability    19

6.2

   Termination for Other Reasons.    19

6.3

   Employee Contribution Accounts    20

6.4

   Loans to Participants    20

6.5

   Designation of Beneficiary    20

6.6

   Distribution Commencement Date.    21

6.7

   Determination of Amounts Forfeited.    22

6.8

   Methods of Distribution    23

6.9

   Required Minimum Distribution    24

6.10

   Put Option    28

 

ii



--------------------------------------------------------------------------------

ARTICLE VII. Special Rules Relating to Top Heavy Plans

   30

7.1

   Top-Heavy Plan.    30

7.2

   Effect of Article    32

ARTICLE VIII. The Committee

   33

8.1

   Membership    33

8.2

   Organization and Operation    33

8.3

   Powers and Duties    33

8.4

   Directions to Trustee    33

8.5

   Exercise of Power in Nondiscriminatory Manner    34

8.6

   Claims Procedure.    34

8.7

   Indemnification    35

8.8

   Investment Manager    35

8.9

   Employment of Agents    35

8.10

   Unclaimed Benefits    35

ARTICLE IX. Investments

   36

9.1

   Fiduciary Standard    36

9.2

   Investment in Employer Securities    36

9.3

   Voting of Employer Securities    37

9.4

   Payment of Dividends    38

9.5

   Tender Offers    38

9.6

   Diversification of Participant Accounts    40

ARTICLE X. The Trust

   41

10.1

   The Trust and Trust Fund    41

10.2

   The Trustee    41

10.3

   Duties of the Trustee    42

10.4

   Directed Powers of the Trustee    42

10.5

   Complementary Powers of the Trustee    44

10.6

   Expenses    45

10.7

   Accounting    45

10.8

   Investment Manager    46

10.9

   Distributions    46

10.10

   Deliver of Notices, Proxy Statements and Other Documents    46

10.11

   Returns and Reports    46

10.12

   Liability of the Trustee; Reliance on Instructions    46

10.13

   Taxes    47

10.14

   Resignations, Removals and Appointments    47

10.15

   Voting; Action With or Without Meeting    47

10.16

   Restrictions on Trustee’s Powers    47

10.17

   Directions by Committee    47

10.18

   Third Parties Reliance Upon Trustee’s Authority    48

10.19

   Indemnification    48

10.20

   Second Trust    48

10.21

   Merger on Consolidation    48

 

iii



--------------------------------------------------------------------------------

ARTICLE XI. Amendments and Termination

   49

11.1

   Amendment of Plan    49

11.2

   Termination of Plan    49

11.3

   Suspension and Discontinuance of Contributions    49

11.4

   Merger of Plan    50

11.5

   Liquidation of Trust Fund    50

ARTICLE XII. Concerning Other Qualified Plans

   51

12.1

   Transfer from Other Qualified Plans of the Employer    51

12.2

   Transfer to Other Qualified Plans    51

12.3

   Transfer from Other Qualified Plans    51

ARTICLE XIII. General

   52

13.1

   Not Contract Between Emp1oyer and Employee    52

13.2

   Governing Law    52

13.3

   Counterpart Execution    52

13.4

   Severability    52

13.5

   Spendthrift Provision    52

13.6

   Qualified Domestic Relations Orders    52

13.7

   Maximum Duration    53

13.8

   Successor Employer    53

13.9

   Compensation and Expenses of Administration    54

13.10

   Holding of Contributions    54

13.11

   Recordkeeping    54

ARTICLE XIV. Amendments Applicable Solely to Merged Plans

   55

14.1

   Direct Rollovers Under Section 401(a)(31).    55

14.2

   Vesting for Merged Plans    55

 

iv



--------------------------------------------------------------------------------

BANCFIRST CORPORATION

EMPLOYEE STOCK OWNERSHIP PLAN

AND TRUST AGREEMENT

ARTICLE I.

Parties, Date and Purpose

1.1 Parties and Date. This agreement is entered into this 21 st day of December,
2006, by and between BancFirst Corporation, a bank holding company (“Employer”),
and BancFirst, an Oklahoma banking corporation (“Trustee”).

1.2 Purpose. The Employer establishes this Plan to enable the Participants and
their Beneficiaries to share in the growth of the Employer’s value, encourage
loyalty and continuity of service of the Participants and provide for the
financial security of the Participants and their Beneficiaries. The Employer
intends that the Plan will meet the requirements of Sections 401(a) and 501(a)
of the Code. The Employer intends for the Employer contributions to the Plan be
invested primarily in “Qualifying Employer Securities” and “Employer Securities”
and to qualify as an employee stock ownership plan as defined in
Section 4975(e)(7) of the Code.

 

1



--------------------------------------------------------------------------------

ARTICLE II.

Definitions

Pronouns and other similar words used herein in the masculine or neuter gender
shall be read in the appropriate gender. The singular form of words shall be
read as plural where appropriate. Where capitalized words or phrases appear in
the Plan, they shall have the meaning set forth below.

2.1 “Amounts Forfeited” means that portion of a terminated ESOP Account to which
such Participant is not entitled because of an insufficient number of Years of
Service.

2.2 “Authorized Leave of Absence” means any absence authorized by the Employer
under the Employer’s standard personnel practices applied to all persons under
similar circumstances in a uniform manner during which the Employer does not pay
any compensation to an Employee with respect to such leave including any
required military service during which an Employee’s or Participant’s
re-employment rights are protected by law. Notwithstanding any provision of this
Plan to the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Section 414(u) of
the Code effective December 12, 1994.

2.3 “Beneficiary” means any person or entity designated or deemed designated by
a Participant to receive benefits under the Plan.

2.4 “Board of Directors” means the governing body of any organization adopting
this Plan.

2.5 “Break in Service” means, with respect to any Employee or Participant, any
Plan Year during which he completes no more than five hundred (500) Hours of
Service.

2.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor legislation.

2.7 “Committee” means the committee established under Article VIII to administer
this Plan. An individual may serve as a member of the Committee whether or not
he is an Employee or a Participant. The Committee shall be the Plan
Administrator.

2.8 “Compensation” means a Participant’s wages, salaries, fees for professional
services, and other amounts earned for personal services actually rendered in
the course of employment with the Employer which are received during the Plan
Year after a Participant’s Entry Date and which are includible in the
Participant’s taxable income; but excluding the following:

(a) Employer contributions to a plan of deferred compensation to the extent
contributions are not included in the gross income of the Employee for the
taxable year in which contributed, or any contributions on behalf of an Employee
to a simplified employee pension plan to the extent such contributions are
deductible by the Employee, or any distributions from any plan of deferred
compensation whether or not includible in the gross income of the Employee when
distributed;

 

2



--------------------------------------------------------------------------------

(b) Amounts realized from the exercise of a non-qualified stock option or when
restricted stock or property held by an Employee becomes freely transferable or
is no longer subject to a substantial risk of forfeiture; and

(c) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option.

Compensation shall include any amount which is contributed by the Employer
pursuant to the Employee’s election or a salary reduction agreement and which is
not included in the Employee’s gross income under Sections 125, 132(f)(4),
401(k), 402(e)(3), 402(h) or 414(h)(2) of the Code.

For Plan Years beginning after December 31, 2001, a Participant’s annual
Compensation taken into account for any Plan Year shall not exceed the amount
designated at Section 401(a)(17) of the Code as in effect on the first day of
the Plan Year (“Compensation Limitation”). Such amount shall be prorated in the
event the Plan Year is less than 12 months.

2.9 “Effective Date” means January 1, 2007, unless otherwise set forth in the
Plan.

2.10 “Employee” means a person who is employed by the Employer on the basis of
an Employer – Employee relationship who receives remuneration for personal
services rendered for the Employer.

2.11 “Employer” means any entity designated in Section 1.1, any Section 414
Entity which adopts this Plan with the written consent of the Company, and any
successor as provided in Section 13.8 of the Plan.

2.12 “Employer Securities” means (a) common stock of the Employer (or of a
corporation which is a member of the same controlled group) which is (1) readily
tradable on an established securities market; or (2) has a combination of voting
power and dividend rights equal to or in excess of that class of common stock of
the Employer (or of any other such corporation) having the greatest voting power
and dividend rights; or (b) non-callable preferred stock which is convertible at
any time into common stock described in (1) or (2) above, if such conversion is
at a conversion price which, as of the date of acquisition by the Plan, is
reasonable. Preferred stock shall be treated as non-callable if after the call
there will be a reasonable opportunity for a conversion. “Marketable
obligations” are bonds, debentures, notes, certificates, or other evidences of
indebtedness of the Employer (a) which are acquired for the Trust Fund either
(i) on the market at the price prevailing on a national securities exchange or,
if the obligation is not traded on such an exchange, at a price no greater than
the offering price established by current independent bid and asked prices,
(ii) from an underwriter at a price no greater than the public offering price
set in the prospectus or circular and at which a substantial portion of the same
issue is acquired by persons independent of the Employer, or (iii) from the
Employer at a price no greater than the current price paid for a substantial
portion of the same issue by persons independent of the Employer; (b) in which,
immediately following the acquisition of any such obligations, no more than 25%
of Plan assets are invested (including any such obligations of the Employer or
its affiliate); and (c) of which, with respect to a particular issue of such
obligations (i) no more than 25% of the amount of such issue which is issued and
outstanding at the time of acquisition is held by the Plan, and (ii) no less
than 50% of the amount of such issue which is issued and outstanding at the time
of acquisition is held by persons independent of the Employer.

 

3



--------------------------------------------------------------------------------

2.13 “Employment Commencement Date” means the date on which an Employee first
performs an Hour of Service for the Employer.

2.14 “Entry Date” means the date an Employee becomes a Participant.

2.15 “ERISA” means Public Law No. 93-406, the Employee Retirement Income
Security Act of 1974, as amended from time to time.

2.16 “ESOP Accounts” means the accounts maintained for a Participant in which
his allocated share of Employer contributions and Amounts Forfeited and any
adjustments relating thereto are recorded, unless otherwise directed in the
Plan. The contributions allocated to such accounts shall be all Employer
contributions which are designed to be invested primarily in Qualifying Employer
Securities and Employer Securities. Subaccounts shall be established as needed.

2.17 “Exempt Loan” means a loan made to the Plan by a disqualified person or a
loan made to the Plan and guaranteed by a disqualified person and exempt from
the prohibited transaction rules under Section 4975 of the Code and Treasury
Regulations thereto by complying with the following requirements:

(a) The loan shall be primarily for the benefit of Plan Participants and
Beneficiaries;

(b) The proceeds of the loan must be used within a reasonable period of time to
acquire Qualifying Employer Securities, to repay such loan, or to repay a prior
Exempt Loan;

(c) Qualifying Employer Securities acquired with such loan shall not be subject
to a put, call, option, buy, sell or similar arrangement while held by the Plan
or when distributed from the Plan, except as set forth in Article VI of the
Plan;

(d) The loan shall be without recourse against the Trust Fund, and no person
entitled to payment under the loan shall have any right to assets of the Trust
Fund other than (i) Qualifying Employer Securities acquired with the proceeds of
the loan and Qualifying Employer Securities which are collateral for a prior
Exempt Loan to be repaid with the loan, (ii) Employer contributions made to meet
an obligation under the loan, and (iii) earnings attributable to Qualifying
Employer Securities which are collateral for the loan and investment thereof;

(e) In the event of default upon the loan, the value of assets transferred in
satisfaction of the loan shall not exceed the amount of the default. If the
lender is a disqualified person (as defined in Section 4975 of the Code), the
loan must provide for a transfer of assets upon and to the extent of the failure
of the Plan to meet the payment schedule of the loan;

(f) The loan shall bear a reasonable rate of interest;

 

4



--------------------------------------------------------------------------------

(g) Plan assets which are collateral for the loan shall be released from such
encumbrance each Plan Year during the duration of the loan. The number of shares
of Qualifying Employer Securities to be released each Plan Year shall equal the
number of encumbered shares held immediately prior to the release for such Plan
Year multiplied by a fraction, the numerator of which is the amount of principal
and interest paid for such Plan Year, and the denominator of which is the sum of
the numerator and the amount of principal and interest to be paid in all future
Plan Years.

The above determination for release of encumbered Qualifying Employer Securities
may be made with reference to principal payments only if: (i) the loan provides
for annual payments of principal and interest at a cumulative rate that is not
less rapid at any time than level annual payments of such amounts for ten
(10) years; (ii) interest included in any payment is disregarded only to the
extent that it would be considered interest under standard loan amortization
tables; and (iii) the sum of the expired duration of the loan, renewal or
extension period of the loan does not exceed ten (10) years.

(h) The Exempt Loan shall be for a specific term and may not be payable upon
demand of any person, except in case of default. Payments with respect to an
Exempt Loan during a Plan Year must not exceed an amount equal to the sum of the
Employer’s contributions (other than contributions of employer securities) that
are made under the Plan to fund its obligations under such Exempt Loan, the
earnings attributable to such contributions, and earnings attributable to the
Qualifying Employer Securities which are held as collateral for the Exempt Loan
received during or prior to the Plan Year less such payments in prior Plan
Years. The Trustee must account for such contributions and earnings separately
until the Exempt Loan is repaid.

2.18 “Five Percent Owner” means, if the Employer is a corporation, any person
who owns (or is considered as owning within the meaning of the ownership
aggregation rules contained at Section 318 of the Code) more than five percent
(5%) of the outstanding stock of the corporation or stock possessing more than
five percent (5%) of the total combined voting power of all stock of the
corporation; or, if the Employer is not a corporation, any person who owns more
than five percent (5%) of the capital or profits interest in the Employer. In
determining percentage ownership hereunder, Employers that would otherwise be
aggregated under Sections 414(b), (c), (m) or (o) of the Code shall be treated
as separate employers. Solely for the purpose of determining who is a Five
Percent Owner, Section 318(a)(2)(C) of the Code shall be applied by substituting
five percent (5%) for fifty percent (50%), and, constructive ownership rules for
employers other than corporations shall be determined based on principles
similar to those contained in Section 318 of the Code.

2.19 “Highly Compensated Employee” means an active Employee who: (1) was a 5%
owner at any time during the year or the preceding year, or (2) for the
preceding year had compensation from the employer in excess of $80,000 and was
in the top-paid group for the preceding year. The $80,000 amount is adjusted at
the same time and in the same manner as under Section 415(d), except that the
base period is the calendar quarter ending September 30, 1996. An Employee is in
the top-paid group of Employees for any year if such Employee is in the group
consisting of the top 20% of the Employees when ranked on the basis of
Compensation paid during such year.

 

5



--------------------------------------------------------------------------------

The determination whether a former Employee is a “highly compensated former
employee” is based on the rules applicable to determining highly compensated
employee status as in effect for that determination year, in accordance with
Section 1.414(q)-1T, A-4 of the temporary Income Tax Regulations and Notice
97-45.

In determining whether an employee is a highly compensated employee for years
beginning in 1997, the amendments to Section 414(q) stated above are treated as
having been in effect for years beginning in 1996.

2.20 “Hour(s) of Service” shall be determined based upon the hourly records of
the Employer. If the Employer does not maintain hourly records for a particular
Employee, such Employee shall be credited with ninety (90) Hours of Service if
such Employee would have been credited with at least one Hour of Service during
the bi-weekly payroll period.

Hours of Service shall include:

(a) Each hour for which an Employee is directly or indirectly paid, or entitled
to payment, by the Employer for the performance of duties. These hours shall be
credited to the Employee for the computation period or periods in which the
duties are performed;

(b) Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty, or Authorized Leave of Absence; provided, no more than 501
Hours of Service shall be credited under this subparagraph (b) for any single
continuous period of time during which no duties are performed, whether or not
such period occurs in a single Plan Year.

If a payment made or due is calculated on the basis of units of time (i.e.,
hours, days, weeks or months), the number of hours to be credited shall be the
number of regularly scheduled working hours included in the units of time on the
basis of which the payment is calculated. If such payment is not calculated on
the basis of units of time, the number of hours to be credited shall be equal to
the amount of the payment divided by the Employee’s most recent hourly rate of
pay before his absence.

In the case of an Employee without a regular work schedule, the number of hours
to be credited shall be determined on the basis of a 40-hour workweek or an
8-hour workday or any other reasonable basis which reflects the average hours
worked over a representative period of time, provided the basis so used is
consistently applied.

These hours, if credited for a payment calculated on the basis of units of time,
shall be credited to the Employee for the computation period or periods in which
the period during which no duties are performed occurs, beginning with the first
unit of time to which the payment relates. Hours not calculated on the basis of
units of time shall be credited to the computation period in which no duties are
performed; provided, if the period of nonperformance of duties extends beyond
one computation period, such hours shall be allocated to not more than the first
two such computation periods, on a reasonable basis consistently applied;

 

6



--------------------------------------------------------------------------------

(c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. The same Hours of Service shall not
be credited under paragraphs (a), (b), or (d), as the case may be, and under
this paragraph (c). These hours shall be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made;
and

(i) Solely for the purpose of determining whether a Break in Service with
respect to either Participation or vesting has occurred, in the case of any
Employee who is absent from work for any period by reason of the pregnancy of
the Employee, by reason of the birth of the Employee’s child, by reason of the
placement of a child with the Employee in connection with the adoption of the
child by the Employee, or for purposes of caring for such child for a period
beginning immediately following such birth or placement, the Plan shall treat
the following as Hours of Service:

(ii) Hours of Service which would normally have been credited to such individual
but for such absence; or

(iii) In any case in which the Plan is unable to determine the hours as in
(i) above, eight (8) hours of service per day of such absence, except that the
total number of hours treated as Hours of Service under this Section shall not
exceed five hundred one (501) hours.

The hours described in subparagraphs (i) and (ii) above shall be treated as
Hours of Service only in the Plan Year in which the absence from work begins if
a Participant would be prevented from thereby incurring a Break in Service in
such Plan Year; or, in any other case, in the following Plan Year. No credit
shall be given pursuant to this Section unless the Participant furnishes the
Committee such information as specified below.

In order for the Participant to receive credit for Hours of Service, as provided
in this Section, during absence due to maternity or paternity leave, he shall
certify to the Employer that the leave was taken for the permitted reasons. This
certification shall include, in the case of a child born to the Participant, a
statement from a physician, and in the case of an adoption, a certified copy of
a court order or other document. In addition, this certification shall supply
information relating to the number of normal work days for which there was an
absence.

(d) Hours of Service prior to the Effective Date shall be determined by the
Employer from accessible records of the Employer, if available. If no records
are available, the Employer shall make a reasonable estimate of an Employee’s
Hours of Service prior to the Effective Date.

The provisions of this Section shall be construed so as to resolve any
ambiguities in favor of crediting an Employee or Participant with Hours of
Service. Where the Employer maintains the plan of a predecessor employer,
service for such predecessor employer shall be treated as service for the
Employer. Hours of Service shall be credited for employment with the Employer
including any employer excluded at Section 2.11 and for any period of employment
with the Employer during which the Employee was ineligible to participate in the
Plan. Hours of Service

 

7



--------------------------------------------------------------------------------

performed for Thunderbird Executive Resources, Inc., Thunderbird Financial
Corporation, Unitech, Inc., Wilcox & Jones, Inc. (now known as Wilcox, Jones &
McGrath, Inc.)Park State Bank, Lincoln National Bank, First Bartlesville Bank,
Armor Assurance Company, shall be counted as Hours of Service performed for the
Employer. Hours of Service under this Section shall be calculated and credited
pursuant to Section 2530.200b-2 of the Department of Labor Regulations which are
incorporated herein by reference.

2.21 “Investment Manager” means a person who is either (a) registered as an
investment adviser under the Investment Advisers Act of 1940; (b) a bank, as
defined in the Investment Advisers Act of 1940; or (c) an insurance company
qualified to perform investment management service, under the laws of more than
one state.

2.22 “Leased Employee” means any person defined in Section 414(n) of the Code,
which includes any person who is not an Employee of the Employer but who has
provided services to the Employer pursuant to an agreement between the Employer
and any other person (“leasing organization”) (or for the Employer and related
persons under Section 414(n)(6) of the Code) which services are performed on a
substantially full time basis for a period of at least one year are performed
under the primary or direct control of the Employer. Contributions or benefits
provided a Leased Employee by the leasing organization which are attributable to
services performed for the Employer shall be treated as provided by the
Employer.

2.23 “Life Expectancy” means the life expectancy of a Participant or Beneficiary
as determined by the unisex expected return multiples in Tables V and VI of
Treasury Regulation Section 1.72-9, or applicable successor tables.

2.24 “Nonhighly Compensated Employee” means any Employee or former Employee who
is not a Highly Compensated Employee.

2.25 “Normal Retirement Date” means the date a Participant attains the age of
65.

2.26 “Participant” means any Employee of an Employer who has commenced
Participation in this Plan as provided in Article III.

2.27 “Participation” means the period commencing on a Participant’s Entry Date
and ending on the date the final distribution of all account balances is made to
such Participant.

2.28 “Plan” means this BancFirst Corporation Employee Stock Ownership Plan and
Trust Agreement, and all subsequent amendments.

2.29 “Plan Administrator” means the Committee established under Article VIII of
this Plan.

2.30 “Plan Year” means the twelve month period ending December 31 of each year.

2.31 “Required Beginning Date” means the “Required Beginning Date” of a
Participant (except for a Participant who is a Five-Percent Owner) is the
April 1 of the calendar year following the later of the April 1 of the calendar
year following the calendar year in which the Participant attains age 70 1/2 or
retires. The Required Beginning Date of a Participant who is a

 

8



--------------------------------------------------------------------------------

Five-Percent Owner is the April 1 following the calendar year in which the
Participant attains age 70 1/2, without regard to whether he has terminated
employment. A Participant is treated as a Five-Percent Owner for purposes of
this paragraph if such Participant is a Five-Percent Owner of an Employer as
defined in Section 416 of the Code at any time during the Plan Year ending with
or within the calendar year in which such owner attains age 70 1/2. Once
distributions have begun to a Five-Percent Owner under this paragraph, they must
continue to be distributed, even if the Participant ceases to be a Five-Percent
Owner in a subsequent year.

2.32 “Section 414 Entity” means any corporation which is a member of a
controlled group of corporations, as defined in Section 414(b) of the Code, any
trade or business (whether or not incorporated) which is under common control,
as defined in Section 414(c) of the Code, any member of an affiliated service
group, as defined in Section 414(m) of the Code, and any other entity otherwise
required under Section 414(o) of the Code to be aggregated with an Employer
maintaining this Plan.

2.33 “Spousal Consent” means, when required by the provisions of the Plan, a
written consent by the Participant’s spouse witnessed by the Committee or a
notary public which acknowledges the effect of the applicable election. If it is
established to the satisfaction of the Committee that such consent cannot be
obtained either because there is no spouse, because the spouse cannot be
located, or because of such other circumstances as the Secretary of the Treasury
may prescribe by Treasury Regulations, no Spousal Consent shall be required.
Unless otherwise provided in the Plan, a Spousal Consent (or determination that
the consent of a spouse cannot be obtained) shall be effective only with respect
to the consenting spouse. Unless otherwise provided in the Plan, revocation of a
prior Spousal Consent may be made by a consenting spouse at any time before the
commencement of benefits. The number of revocations shall be unlimited. To the
extent provided in a Qualified Domestic Relations Order, the former spouse of a
Participant shall be treated as the surviving spouse of the Participant;
provided, the Participant and his former spouse were married throughout the one
year period ending on the date of divorce. A Spousal Consent which permits
designations by the Participant without any requirement of further Spousal
Consent must acknowledge that the spouse has the right to limit consent to a
specific Beneficiary or a specific form of benefit, as applicable, and that the
spouse voluntarily elects to relinquish either or both of such rights. No
Spousal Consent shall be valid unless the Participant has received the
notifications required by the Plan.

Notwithstanding any other provision of the Plan, Spousal Consent shall not be
required if the applicable provision of the Code is modified or if Treasury
Regulations are issued or modified which provide that no Spousal Consent is
required.

2.34 “Total and Permanent Disability” means suffering from a physical or mental
condition arising after the Effective Date of this Plan which, in the opinion of
the Committee based upon appropriate medical advice and examination and in
accordance with standard rules applied uniformly to all Participants, totally
and permanently prevents the Participant from engaging in any occupation or
employment for remuneration or profit, except for the purpose of rehabilitation
not incompatible with such finding of total and permanent disability.

2.35 “Trust” means the legal entity created by this agreement.

 

9



--------------------------------------------------------------------------------

2.36 “Trustee” means the individual or institution, individually and
collectively, designated at Section 1.1 and any successor Trustee appointed
pursuant to Section 10.11. An individual (whether or not an Employee or
Participant) may serve simultaneously as a Trustee and as a member of the
Committee.

2.37 “Trust Fund” means all cash, securities, annuity contracts, real estate,
shares of common trust funds and any other property held by the Trustee under
this Plan, together with any income therefrom.

2.38 “Valuation Date” means each business day of the Plan Year.

2.39 “Vested Account Balance” means the aggregate value of the Participant’s
vested account balance derived from Employer, including Rollover Contributions,
whether vested before or upon death.

2.40 “Year(s) of Service” means any Plan Year during which an Employee or
Participant completes at least one thousand (1,000) Hours of Service with the
Employer.

 

10



--------------------------------------------------------------------------------

ARTICLE III.

Eligibility and Participation

3.1 Eligibility. An Employee who was a Participant in the BancFirst Corporation
Employee Stock Ownership and Thrift Plan on December 31, 2006, shall remain a
Participant. Any other Employee shall be eligible to become a Participant after
both (a) attaining age twenty-one (21) and (b) satisfying the Eligibility
Service Requirement described in Section 3.7 following his Employment
Commencement Date.

The following Employees shall not be eligible to participate in the Plan: (i) an
independent contractor; (ii) a Leased Employee; (iii) any person who is a member
of a unit of Employees covered by a collective bargaining, agreement between
employee representatives and the Employer if retirement benefits were the
subject of good faith bargaining between the Employer and such representatives;
(iv) any person who is a non-resident alien and receives no earned income
(within the meaning of Section 911(d)(2) of the Code) from the Employer which
constitutes income from sources within the United States; and (v) any person who
has been classified by the Employer as an independent contractor and has had his
compensation reported to the Internal Revenue Service on Form 1099 but who has
been reclassified as an “employee” (other than by the Employer) shall not be
considered as an eligible Employee who can participate under this Plan;
provided, if the Employer does reclassify such worker as an “Employee,” for
purposes of this Plan, such reclassification shall only be prospective from the
date that the Employee is notified by the Employer of such reclassification.
Employees of any Employer excluded under Section 2.11 shall not be eligible to
participate.

3.2 Entry Date. The Participation of an Employee eligible to become a
Participant shall commence as of January 1 or July 1, whichever occurs first,
after such Employee satisfies the Age and Eligibility Service Requirements.

3.3 Participation upon Reemployment.

(a) Participants and Employees Eligible to Become Participants. Upon the
reemployment of any terminated Employee who was a Participant or who has
completed the Age and Eligibility Service Requirements for becoming a
Participant prior to his termination of employment with the Employer, such
Employee shall begin to participate upon his date of reemployment.

(b) Other Employees. Upon the reemployment of any terminated Employee not
included in Section 3.3(a), he shall be eligible to become a Participant on the
Entry Date specified in Section 3.2 upon satisfaction of the Age and Eligibility
Service Requirements; provided, (i) if such Employee had satisfied the
Eligibility Service Requirement but had not satisfied the Age Requirement prior
to his termination, such Employee shall be eligible to become a Participant on
the first Entry Date occurring after his reemployment and after he satisfies the
Age Requirement; or (ii) if such Employee had not satisfied the Eligibility
Service Requirement prior to his termination, the Eligibility Service
Requirement shall be satisfied when the Employee completes five hundred
(500) Hours of Service in any consecutive six (6) month period following his
reemployment with the Employer.

 

11



--------------------------------------------------------------------------------

(c) Limitation. A terminated Employee who has been reemployed by the Employer
shall not begin to participate under the provisions of this Section 3.3 prior to
the time his Participation would have begun if he had remained in continuous
employment with the Employer.

3.4 Date of Absence. For purposes of satisfying the Service Requirement, an
Authorized Leave of Absence shall not terminate an Employee’s employment and he
shall be credited with the number of Hours or Years of Service during such
Authorized Leave of Absence which he would have customarily worked had he not
been on such Authorized Leave of Absence.

3.5 Communication to Employees. The Employer shall notify Employees of the
establishment of this Plan and the salient provisions hereof, shall notify such
Employees or other persons as are required by law to be notified of any request
for determination by the Internal Revenue Service as to the qualification or
continuing qualification of the Plan, and shall notify each Employee of his
Entry Date as it occurs.

3.6 Impact of Ineligible Employees on Coverage and Discrimination Testing. To
the extent required by the Code, ineligible Employees shall be taken into
account under the Plan when testing for compliance with applicable
nondiscrimination and coverage provisions of the Code.

3.7 Definitions. For purposes of this Article, the following definitions shall
apply:

(a) Date of Employment: The words “Date of Employment” shall mean the date on
which an Employee first earns an Hour of Employment Service, or, if later, the
date on which an Employee first earns an Hour of Employment Service following a
Year of Absence.

(b) Eligibility Computation Period: The words “Eligibility Computation Period”
shall mean the twelve (12) consecutive month period, commencing on the
Employee’s Date of Employment. Provided, if a Participant satisfies the
Eligibility Service Requirement during the original Eligibility Computation
Period commencing on the Employee’s Date of Employment, subsequent Eligibility
Computation Periods shall be Plan Years beginning after the Employee’s Date of
Employment.

(c) Year of Absence: The words “Year of Absence” shall mean an Eligibility
Computation Period in which an Employee earns 500 or less Hours of Employment
Service.

(d) Eligibility Service Requirement: The words “Eligibility Service Requirement”
shall mean the satisfaction of either of the following two conditions, whichever
occurs earlier: (1) completion of a six (6) full consecutive month period of
employment service, or (2) earning 1,000 or more Hours of Employment Service
during the Eligibility Computation Period.

 

12



--------------------------------------------------------------------------------

ARTICLE IV.

Contributions

4.1 Contributions by Employer. The Employer intends to make a contribution to
the Trust for the benefit of the Participants for each Plan Year. The
contribution may be varied from year to year by the Board of Directors. The
contribution shall be determined by written action of the Board of Directors
stating the amount of such contribution and by the payment of such stated amount
to the Trustee no later than the time prescribed by law for the filing of the
Employer’s federal income tax return for any Plan Year (including extensions);
provided, the Employer designates to the Trustee that the payment is on account
of the Plan Year with respect to which such return is to be filed.

Subject to the Employer’s right to terminate or amend this Plan and
notwithstanding any other provision of the Plan, the Employer shall contribute
sufficient amounts to fund the principal and interest payments required under
the terms of any Exempt Loan outstanding during the Plan Year. Employer
contributions shall be used first to pay obligations due and owing for such Plan
Year under any outstanding Exempt Loan prior to becoming available for
allocation to Participant accounts.

4.2 Form of Contributions. The Employer’s contribution for each Plan Year shall
be paid to the Trustee either in cash or in property valued at its fair market
value at the time of the contribution.

4.3 No Participant Contributions. Participants shall not be permitted to
contribute to the Plan.

 

13



--------------------------------------------------------------------------------

ARTICLE V.

Accounting, Allocation and Valuation

5.1 Accounts. The Trustee shall maintain a separate ESOP Account and subaccounts
thereof, and such other accounts as are required under the terms of the Plan for
each Participant. Each such account shall be credited or debited as herein
provided, but all such accounts may be invested by the Trustee as a single fund.

All Qualifying Employer Securities purchased or contributed to the Plan and
which are held as collateral for an Exempt Loan shall be placed in a suspense
account and released therefrom pursuant to Section 2.17 of the Plan. Upon
release of the Qualifying Employer Securities from the suspense account, they
shall be available for allocation to the Participants’ ESOP Accounts.

5.2 Allocation of Contributions. The Employer’s Contribution shall be allocated
to the Participant’s ESOP Account as of the end of each Plan Year. The
Discretionary Contribution shall be allocated to Participants who complete a
Year of Service in the Plan Year and are employed on the last day of the Plan
Year or to Participants who terminated service with the Employer as a result of
Total and Permanent Disability, death or retirement in the Plan Year, in the
proportion that the Compensation of each such Participant bears to the aggregate
Compensation of all such Participants for the Plan Year.

If the foregoing allocations would result in failure to satisfy the requirements
of Section 410(b) of the Code and Treasury Regulations thereunder, an additional
number of Nonhighly Compensated Employee Participants shall be eligible to share
in the allocation under this Section 5.2. The additional number of such
Participants shall be the smallest number necessary to enable the Plan to
qualify under Section 410(b) of the Code. The additional Nonhighly Compensated
Employee Participants shall be included in the allocation in the following
priority:

(i) Nonhighly Compensated Employee Participants who were employed on the last
day of the Plan Year who failed to complete a Year of Service in the Plan Year
ranked in descending order of Hours of Service for which they were credited
during the Plan Year; and

(ii) Nonhighly Compensated Employee Participants who were not employed on the
last day of the Plan Year ranked in descending order of Hours of Service for
which they were credited during the Plan Year.

5.3 Restriction On Allocation of ESOP Contribution. There are no restrictions on
the allocation of Employer Securities under this Plan because no such shares
have been acquired pursuant to Section 1042 of the Code.

5.4 Allocation of Amounts Forfeited. Amounts Forfeited available for allocation
to Participant accounts shall be allocated to the ESOP Account in the same
manner as the Employer’s contribution for such Plan Year after giving effect to
the annual adjustment provided in Section 5.5.

 

14



--------------------------------------------------------------------------------

5.5 Income Allocation. As of the Valuation Date, the fair market value of the
Trust Fund or each separate investment fund allowed under the Plan (“Fund”), as
reported by the Trustee, shall be determined and allocated to Participant
accounts as specified in this Section.

As of each Valuation Date, the Adjusted Account Balance for each Participant
account included in each Fund and each Adjusted Fund Balance shall be
determined. The difference between the Adjusted Fund Balance and the balance of
the Fund as of the immediately preceding Valuation Date shall be apportioned
among the respective Participant accounts in the proportion each Adjusted
Account Balance bears to the aggregate of all Adjusted Account Balances.

The term “Adjusted Account Balance” means the balance of each Participant’s
account included in the Fund on the immediately preceding Valuation Date
decreased by:

(a) Any distributions or withdrawals made during the valuation period;

(b) Amounts Forfeited which have become available during the valuation period
for allocation to accounts of other Participants; and

(c) Transfers to other Funds from such account during the valuation period.

The term “Adjusted Fund Balance” means the fair market value of each Fund as of
the Valuation Date increased by:

(a) Distributions and withdrawals, during the valuation period; and

(b) Any transfers paid to other Funds during the valuation period;

then decreased by:

(c) Employer contributions during the valuation period;

(d) Any Participant contributions during the valuation period;

(e) Any Amounts Forfeited which have become available during the valuation
period for allocation to Participant accounts; and

(f) Any transfer received by the Fund during the valuation period.

Any transfer to a Participant’s account which is directed to be made effective
as of the first day of the current valuation period shall be deemed a part of
the beginning Adjusted Account Balance and Adjusted Fund Balance and shall be
excluded from the Adjusted Account Balance of the account and Adjusted Fund
Balance from which it was transferred.

The Trustee shall maintain one fund consisting of all Qualifying Employer
Securities and Employer Securities held in the Trust Fund. Notwithstanding any
other provision of the Plan which refers to allocation of contributions or
income, assets of the Trust Fund which are in the form of Employer Securities
shall be held in such separate fund. The balance in such fund shall be valued
pursuant to the principles set forth in this Section 5.5; provided, the balance
in each

 

15



--------------------------------------------------------------------------------

Participant’s account in such fund shall be set forth in the number of shares
(and fractions thereof) which are contained therein. Adjustments shall be made
in each Participant’s account to reflect any stock split, dividend, stock
dividend or other combination or reclassification attributable to the shares
held in such Participant’s account.

5.6 Accounting for Participants’ Contributions. Contributions previously made by
Participants shall be credited to the appropriate Employee contribution account.
Effective as of January 1, 2007, Participant contributions to this Plan are no
longer permitted.

5.7 Statement of Account. As soon as is administratively feasible after the end
of each valuation period, the Committee shall deliver to each Participant a
statement of such Participant’s accounts showing the balances at the beginning
of the valuation period, any changes during the valuation period, the balances
at the end of the valuation period, and such other information as the Committee
may deem proper. Neither the maintenance of accounts, the allocations to
accounts, nor the statements of account shall operate to vest in any Participant
any right in or to the Trust Fund except as specifically provided herein.

5.8 Special Valuation Date. If the Committee determines that a substantial
change in the value of all or any portion of the Trust Fund has occurred since
the last Valuation Date, the Committee may establish one or more Special
Valuation Dates and determine the adjustment required to make the total net
credit balance in the accounts of the Participants equal the market value of the
appropriate portion of the Trust Fund. Such adjustments shall be made consistent
with the procedure specified in Section 5.5. Having determined such adjustment,
all distributions which are to be made as of or after such Special Valuation
Date, but prior to the next succeeding Valuation Date or Special Valuation Date,
shall be made as if the net credit balances in all accounts had actually been
credited or debited to reflect the adjustment provided by this Section.

5.9 Definitions Applicable to Limitations on Allocations. For purposes of
Section 5.10, the following defined terms shall apply:

(a) “Annual Additions” means, with respect to any Participant, the sum for the
Limitation Year of (i) all Employer and Employee contributions allocated to a
Participant’s accounts; (ii) all Amounts Forfeited allocated to his account;
(iii) amounts allocated to his individual medical account, as defined in
Section 415(1)(2) of the Code, which is part of a pension or annuity plan
maintained by the Employer; and (iv) amounts derived from contributions paid or
accrued which are attributable to post-retirement medical benefits allocated to
the separate account of a key employee, as defined in Section 419A(d)(3) of the
Code, under a welfare benefit fund, as defined in Section 419(e) of the Code,
maintained by the Employer.

(b) “Defined Contribution Dollar Limitation” means forty thousand dollars
($40,000) as adjusted for cost-of-living under Section 415(d) of the Code.

(c) “Employer” means the Employer including any employer excluded at
Section 2.11, except Section 414(b) and (c) of the Code shall be applied as
modified by Section 415(h) of the Code.

 

16



--------------------------------------------------------------------------------

(d) “Excess Amount” means the excess of the Participant’s Annual Additions for
the Limitation Year over the Maximum Permissible Amount.

(e) “Limitation Year” means the Plan Year unless otherwise specified by
resolution of the Board of Directors. All qualified plans of the Employer must
use the same Limitation Year. If the Limitation Year is changed, the new
Limitation Year must begin on a date within the Limitation Year in which the
change is made.

(f) “Maximum Permissible Amount” means the maximum Annual Addition that may be
contributed or allocated to a Participant’s accounts under the Plan for any
Limitation Year which shall not exceed the lesser of:

(i) The Defined Contribution Dollar Limitation; or

(ii) One hundred percent (100%) of the Participant’s Section 415 Compensation
for the Limitation Year.

The limitation referred to in (ii) shall not apply to any contribution for
medical benefits (within the meaning of Section 401(h) or 419A(f)(2) of the
Code) which is otherwise treated as an Annual Addition under Section 415(1)(1)
or 419A(d)(2) of the Code. If a short Limitation Year is created because of a
change in Limitation Year, the Maximum Permissible Amount shall not exceed the
Defined Contribution Dollar Limitation multiplied by a fraction, the numerator
of which is equal to the number of months in the short Limitation Year and the
denominator of which is twelve (12).

The Maximum Permissible Amount shall be increased as allowed under
Section 415(c)(6) of the Code.

(g) “Section 415 Compensation” means Compensation as defined at Section 2.8, but
including amounts received before the Participant’s Entry Date and excluding
(i) other amounts which receive special tax benefits, (ii) contributions made by
the Employer (whether or not under a salary reduction agreement) toward the
purchase of an annuity described in Section 403(b) of the Code (whether or not
the amounts are actually excludible from the gross income of the Employee), and
(iii) any amount which is contributed by the Employer pursuant to the
Participant’s election or a salary reduction agreement and which is not included
in the Participant’s taxable income by reason of Section 79, 125, 132, 401(k),
402(e)(3), or 402(h) of the Code.

5.10 Limitation on Allocations.

(a) Annual Additions. If the Participant does not participate in, and has never
participated in any other qualified plan, welfare benefit fund as described in
Section 419(e) of the Code, or an individual medical account as defined in
Section 415(1)(2) of the Code maintained by the Employer, the amount of Annual
Additions which may be allocated under this Plan on the Participant’s behalf for
a Limitation Year shall not exceed the lesser of the Maximum Permissible Amount
or any other limitation contained in this Plan. If the Employer contribution
that would otherwise be contributed or allocated to the Participant’s account
would cause the Annual Additions for the Limitation Year to exceed the Maximum
Permissible Amount, the

 

17



--------------------------------------------------------------------------------

amount contributed or allocated will be reduced so that the Annual Additions for
the Limitation Year will equal the Maximum Permissible Amount; provided, the
reduction of the Employer contribution that would be contributed or allocated as
described in the previous sentence shall be applied after the appropriate
corrections required pursuant to Section 5.10(e) below have been made.

(b) Estimated Section 415 Compensation. Prior to the determination of the
Participant’s actual Section 415 Compensation for a Limitation Year, the Maximum
Permissible Amount may be determined on the basis of the Participant’s estimated
annual Section 415 Compensation for such Limitation Year. Such estimated annual
Section 415 Compensation shall be determined on a reasonable basis and shall be
uniformly determined for all Participants similarly situated.

(c) Determination of Actual Section 415 Compensation. As soon as is
administratively feasible after the end of the Limitation Year, the Maximum
Permissible Amount for such Limitation Year shall be determined on the basis of
the Participant’s actual Section 415 Compensation for such Limitation Year.

(d) Disposition of Excess Amount. If as a result of allocation of Amounts
Forfeited or the application of (c) above there is an Excess Amount with respect
to a Participant for a Limitation Year, such Excess Amount shall be disposed of
in the following order:

(i) Any Voluntary Nondeductible Contributions to the extent they would reduce
the excess amount shall be returned to the Participant.

(ii) If the Participant is an Employee at the end of the Limitation Year, Excess
Amounts shall not be distributed to the Participant but shall be reapplied to
reduce future Employer contributions and Amounts Forfeited under this Plan for
such Participant for the next Limitation Year and succeeding years, as
necessary. The amount allocated to such Participant’s accounts in the next
Limitation Year shall equal the sum of his share of actual Employer
contributions and Amounts Forfeited and any Excess Amount carried forward for
such Participant.

(iii) If the Participant is not an Employee at the end of the Limitation Year,
the Excess Amount shall be held unallocated in a suspense account. The amounts
contained in the suspense account shall be applied to reduce the future
allocation of Employer contributions and Amounts Forfeited for all remaining
Participants in the next Limitation Year and each succeeding Limitation Year, if
necessary. All amounts in the suspense account must be allocated and reallocated
to Participants’ accounts before any Employer or Employee contributions may be
made to the Plan for that Limitation Year. Excess Amounts may not be distributed
to Participants or former Participants. Any amount held in a suspense account
shall not participate in the allocation of the Trust Fund investment gains and
losses.

 

18



--------------------------------------------------------------------------------

ARTICLE VI.

Benefits

6.1 Retirement, Death or Disability. When a Participant attains his Normal
Retirement Date, dies, or his employment is terminated as the result of a Total
and Permanent Disability, he shall have a nonforfeitable interest in the entire
amount of his ESOP Account, and additions thereto. If a Participant, with the
consent of the Employer, continues in active employment following his Normal
Retirement Date, he shall continue to participate in the Plan.

6.2 Termination for Other Reasons.

(a) Vested Percentage. If a Participant’s employment with the Employer is
terminated before his Normal Retirement Date for any reason other than Total and
Permanent Disability or death, he shall be entitled to an amount equal to the
“vested percentage” of his ESOP Account.

(b) Vesting for All Accounts for Participants. Accounts for Participants who
terminated employment with the Employer shall be subject to the following
vesting schedule:

 

Years of Service

   Vested
Percentage     Forfeited
Percentage  

Less than 2

   0 %   100 %

2 but less than 3

   20 %   80 %

3 but less than 4

   40 %   60 %

4 but less than 5

   60 %   40 %

5 but less than 6

   80 %   20 %

6 or more

   100 %   0 %

(c) Years of Service for Vested Percentage. Years of Service shall include all
Years of Service with the Employer, including any employer excluded at
Section 2.11, but shall not include the following:

(i) Years of Service before the Plan Year in which the Participant attained
age 18;

(ii) Years of Service completed prior to a Break in Service and the Effective
Date of this Plan if such service would have been disregarded under the
applicable rules of this or a predecessor plan;

(iii) Years of Service during any period for which the Employer did not maintain
the Plan or a predecessor plan; or

(iv) Years of Service completed before a Break in Service for a Participant who
at the time of such Break in Service was not vested in any portion of his ESOP
Account if the number of consecutive one-year Breaks in Service equals or
exceeds the greater of five (5) one-year Breaks in Service or the aggregate
number of Years of Service earned before the consecutive Breaks in Service.

 

19



--------------------------------------------------------------------------------

A Participant on an Authorized Leave of Absence shall not be credited with Hours
of Service or Years of Service for the period of such Authorized Leave of
Absence unless he resumes employment within the applicable time period
established by the Employer or by law.

(d) Years of Service for Reemployed Participants. A former Participant who had a
nonforfeitable right to all or a portion of his ESOP Account, and if applicable
at the time of his termination shall receive credit for all Years of Service
prior to his Break in Service upon completing a Year of Service after his return
to the employ of the Employer. However, if the Participant incurs five (5) or
more consecutive one-year Breaks in Service, all Years of Service after a Break
in Service shall be disregarded for purposes of determining such Participant’s
nonforfeitable percentage in his ESOP Account balance that accrued before such
Break in Service. If’ a Participant incurs fewer than five (5) consecutive
one-year Breaks in Service, both the pre-break and post-break service will count
for purposes of determining the Participant’s vested percentage in his ESOP
Account. If necessary, the Trustee shall maintain separate pre-break and
post-break ESOP Account for such Participant.

(e) Amendments to Vesting Schedule. No amendment to the vesting schedule shall
deprive a Participant of his nonforfeitable right to benefits accrued to the
later of the date the amendment is adopted or the effective date of the
amendment. If the vesting schedule of the Plan is amended by the Employer, each
Participant with at least three (3) Years of Service with the Employer may
elect, within a reasonable period after the adoption of the amendment, to have
his nonforfeitable percentage computed under the Plan without regard to such
amendment. For the purpose of this subsection only, a Participant will be deemed
to have completed three (3) Years of Service if the Participant has completed
three (3) Years of Service, whether or not consecutive, prior to the period
during which the election is made. The period during which the election may be
made shall commence with the date the amendment is adopted and shall end on the
later of:

(i) sixty (60) days after the amendment is adopted;

(ii) sixty (60) days after the amendment becomes effective; or

(iii) sixty (60) days after the Participant is issued written notice of the
amendment by the Employer or Committee.

6.3 Employee Contribution Accounts. A Participant shall at all times be fully
vested in the balance of all accounts maintained on his behalf other than his
ESOP Account. The balances of a Participant’s accounts other than such accounts
shall be paid to him at the same time as the distribution to him of the vested
portion of his ESOP Account.

6.4 Loans to Participants. Loans to Participants shall not be permitted.

6.5 Designation of Beneficiary. Each Participant may designate a Beneficiary to
receive the balance of his ESOP Account, if any, on a form provided by the
Committee. Such designation may include primary and contingent Beneficiaries.
The designation may be changed at any time by filing a new form. If a
Participant designates a Beneficiary other than such Participant’s spouse for
any portion of his account balance, that Beneficiary designation shall be void
unless accompanied with a Spousal Consent. If a Participant marries or
remarries, any

 

20



--------------------------------------------------------------------------------

Beneficiary designation shall become void until such Spousal Consent executed by
the then current spouse is provided to the Committee. In the absence of such
written designation, or if such written designation is void, the surviving
spouse, if any, of the Participant shall be deemed to be the designated
Beneficiary and, otherwise, the estate of such Participant.

6.6 Distribution Commencement Date.

(a) Normal Commencement of Benefits. Except as provided in (b) through (d) of
this Section, Section 6.3 or 6.9, a Participant shall be entitled to commence a
distribution of his Vested Account Balance sixty (60) days following the end of
the Plan Year which includes the Participant’s Normal Retirement Date; provided,
if (i) a Participant has not terminated employment with the Employer on his
Normal Retirement Date, payment of his benefit shall not commence until sixty
(60) days following the end of the Plan Year in which he actually terminates
employment with the Employer; and (ii) if a Participant dies, payment of his
benefit shall commence sixty (60) days following the end of the Plan Year in
which the Participant dies.

Except as provided in the preceding paragraph, but notwithstanding any other
provision of the Plan except Section 6.9, the portion of a Participant’s
accounts which consists of Qualifying Employer Securities acquired with the
proceeds of an Exempt Loan shall not be distributed until the close of the Plan
Year in which such Exempt Loan is repaid in full.

(b) Participant’s Consent Required for All Distributions in Excess of $5,000. If
a Participant’s vested and nonforfeitable Benefit in his Accounts is more than
$5,000, the Participant must consent to any distribution of his Benefit before
the later of age 62 or attainment of his Normal Retirement Date except in case
of the Participant’s death, and, if Qualified Joint and Survivor Annuity
provisions apply the Participant’s spouse must consent pursuant to Section 6.8
herein. Provided, the Participant shall be entitled to receive a distribution
from the Plan in the form of and at the time otherwise authorized in this
Article VI.

(c) Cash Out of Amounts of $5,000 or Less. If the Participant’s account balance
does not exceed $5,000 at any time after a Participant’s termination of
employment, the Plan Administrator may distribute the Participant’s interest to
the Participant in accordance with the following:

(i) In the event the Participant’s account does not exceed $1,000 at any time
after the Participant’s termination of employment, the Plan Administrator may
distribute the Participant’s entire interest to the Participant in a cash
payment without the Participant’s consent.

(ii) In the event the Participant’s account is greater than $1,000 but not
greater than $5,000 at any time after the Participant’s termination of
employment, the Plan Administrator may distribute the account balance of the
Participant in a direct rollover to an individual retirement account designated
by the Committee.

(iii) Prior to any distribution pursuant to clauses (i) and (ii), the
Participant may elect to have any such distribution paid directly to an eligible
retirement plan specified by the Participant in a direct rollover.

 

21



--------------------------------------------------------------------------------

(d) Deemed Distributions to Non-Vested Terminated Participants. If a terminated
Participant is not vested in any portion of his account balances, the
Participant shall be deemed to have received a distribution of his account
balances as of the last day of the Plan Year in which he terminated employment.

(e) Right to Withdraw Benefits from the Plan Upon Attainment of Age 65 Years.
Notwithstanding any other provision of the Plan to the contrary, each
Participant in the Plan who has not otherwise terminated employment but has
attained at least 65 years of age may, by making application to the Committee,
request that the Committee distribute to such Participant all or any portion of
his Accounts in the Plan and, upon receipt of such request, distribution shall
be made by the Trustee as directed by the Committee in accordance with the terms
of the Plan, and such distribution shall be made as if such Participant
terminated employment and requested distribution. For the purpose of this
Section 6.6(e), the right of a Participant to request distribution from the Plan
shall only be available with respect to those Participants who have satisfied
the foregoing age requirement.

6.7 Determination of Amounts Forfeited.

(a) Forfeiture of Non-Vested Balance. Upon a complete distribution pursuant to
Section 6.6, the non-vested percentage of a Participant’s ESOP Account, if any,
shall become an Amount Forfeited and shall be available to reduce Employer
Contributions for the then current or next succeeding Plan Year or for
allocation to the accounts of other Participants in the Plan Year following the
Plan Year in which the Participant receives such distribution. If no complete
distribution is made, the non-vested percentage of a Participant’s accounts, if
any, shall become an Amount Forfeited and available for allocation to other
Participants’ accounts as of the end of the Plan Year in which the Participant
incurs five (5) consecutive one-year Breaks in Service.

If a portion of a Participant’s accounts becomes an Amount Forfeited, Qualifying
Employer Securities and Employer Securities allocated to such Participant’s
account shall be forfeited only after other assets. If interests in more than
one class of Qualifying Employer Securities and Employer Securities have been
allocated to the Participant’s accounts, the Participant must be treated as
forfeiting the same proportion of each class. If Qualifying Employer Securities
acquired with the proceeds of an Exempt Loan are available for distribution and
consist of more than one class, a distributee must receive substantially the
same proportion of each class.

(b) Buy-Back of Forfeited Balance. If a Participant who was not one hundred
percent (100%) vested in his account balances received a distribution pursuant
to Section 6.6, thereafter resumes employment, is covered under the Plan, and
restores the full amount of such distribution to the Plan before the earlier of
five (5) years after the date the Participant is first reemployed or the end of
the Plan Year in which a Participant incurs five (5) consecutive one-year Breaks
in Service following the date of distribution; such restored amount, along with
an amount equal to the Participant’s previous Amounts Forfeited, shall be
restored to the Participant’s accounts. In no event shall the amount restored be
less than the amount in the Participant’s ESOP Account, if any, immediately
prior to such distribution. If a Participant was deemed to have received a
distribution under Section 6.6(d) and resumes employment before

 

22



--------------------------------------------------------------------------------

incurring five (5) consecutive one-year Breaks in Service, the Amounts Forfeited
previously shall be restored. The monies representing the Amounts Forfeited
shall be restored first from Amounts Forfeited of other Participants available
for allocation, and, if these amounts are not sufficient, then from the Employer
contribution. If the Employer contribution is not sufficient, the Employer must
contribute an amount sufficient to restore such Amounts Forfeited.

If a Participant receives a distribution, resumes employment before incurring
five (5) consecutive one-year Breaks in Service, and does not restore the amount
so distributed within five (5) years after the date the Participant is first
reemployed; he shall not be entitled to later repay such distribution and have
his previous Amounts Forfeited restored.

(c) Determination of Vested Amounts Due to Partial Distribution. This subsection
(c) shall apply only to a Participant who has received a partial distribution of
his ESOP Account, if any, prior to becoming fully vested and thereafter his
vested percentage increases. If another distribution is made to such Participant
prior to becoming fully vested in such accounts, the vested portion of such
accounts shall be determined using the following formula:

 

vested amount

 

=

  [current vested percentage x (current account balance + amounts previously
distributed)] - amounts previously distributed

6.8 Methods of Distribution. Subject to Sections 6.6(c), and 6.9, after each
Participant’s distribution date and after all adjustments to the accounts
required as of such date shall have been made, the Trustee shall distribute the
amount to which the Participant or Beneficiary is entitled by one of the
following optional methods, as determined by the Participant or Beneficiary:

(a) a complete or partial distribution to the Participant or Beneficiary;

(b) an installment distribution consisting of approximately equal installments
for a term not extending beyond the joint Life Expectancy on the distribution
date of the Participant and any individual designated by such Participant;
provided, that the Life Expectancy of the Participant or the Participant’s
spouse, or the joint life expectancy of both the Participant and the
Participant’s spouse, may be recalculated annually using the Participant’s
attained age on the Participant’s birthday in the calendar years subsequent to
the calendar year of the initial distribution date and the Participant’s
spouse’s attained age in such subsequent calendar years;

(c) in substantially equal annual installments over a period not greater than
five (5) years or, if a Participant’s Vested Account Balance is in excess of
$500,000, five (5) years plus one year for each $100,000 or fraction thereof by
which the Participant’s Vested Account Balance exceeds $500,000 but not to
exceed ten (10) years; or

(d) effective January 1, 1993, a distribution which qualifies as an “eligible
rollover distribution” trade as a direct transfer to the trustee or custodian of
an “eligible retirement plan.”

For purposes of subsection (d) above, an eligible rollover distribution means a
complete or partial distribution from the Plan to a Participant, the
Participant’s surviving spouse or the

 

23



--------------------------------------------------------------------------------

Participant’s former spouse who is an alternate payee pursuant to Section 13.6
or other Beneficiary, but excluding (i) a mandatory minimum distribution
required under Section 6.9; (ii) a distribution made in accordance with
(b) which is for a specified period of ten (10) years or more, or (iii) a
distribution which is excludible from gross income.

For purposes of subsection (d) above, an eligible retirement plan means: (i) an
employees’ trust or annuity plan qualified under Section 401(a) or 403(a) of the
Code, or (ii) an individual retirement account or annuity described in
Section 408(a) or (b) of the Code. Distributions made to anyone other than a
Participant may only be made to arrangements described at (ii) above.

The Participant or Beneficiary may accelerate the payment of any unpaid
installments. The portion of the Employer’s contributions, Amounts Forfeited, or
income or loss, if any, which is allocated to a Participant after the
distribution commencement date shall also be payable as soon as practicable in
accordance with the method selected.

The Trustee shall distribute all whole shares of Qualifying Employer Securities
and Employer Securities credited to a Participant’s accounts in kind. Payment
for fractional shares shall be made in cash. Any other distribution may be made
in kind or in cash or partly in kind or in cash as determined by the Participant
or Beneficiary. Notwithstanding any other provision of the Plan, the Participant
or Beneficiary shall have the right to demand the distribution of his ESOP
Account to be made entirely to Qualifying Employer Securities and Employer
Securities. Distributions of Qualifying Employer Securities and Employer
Securities, if any, may be subject to the put option requirements of
Section 6.13.

6.9 Required Minimum Distribution. The provisions of this Section 6.9 will apply
for purposes of determining Required Minimum Distributions for distribution
calendar years beginning with the 2003 calendar year, as well as Required
Minimum Distributions for the 2002 Distribution Calendar Years that are made on
or after August 1, 2002. The requirements of this Section will take precedence
over any inconsistent provisions of the Plan. All distributions required under
this Section will be determined and made in accordance with the Treasury
regulations under Section 401(a)(9) of the Code. Notwithstanding the other
provisions of this Section, distributions may be made under a designation made
before January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate
to Section 242(b)(2) of TEFRA.

(a) Coordination with Minimum Distribution Requirements Previously in Effect. If
this Section specifies an effective date that is earlier than calendar years
beginning with the 2003 calendar year, Required Minimum Distributions for 2002
under this Section will be determined as follows. If the total amount of 2002
Required Minimum Distributions under the Plan made to the distributee prior to
the effective date of this Section equals or exceeds the Required Minimum
Distributions determined under this Section, then no additional distributions
will be required to be made for 2002 on or after such date to the distributee.
If the total amount of 2002 Required Minimum Distributions under the Plan made
to the distributee prior to the effective date of this Section is less than the
amount determined under this Section, then Required Minimum Distributions for
2002 on and after such date will be determined so that the total amount of
Required Minimum Distributions for 2002 made to the distributee will be the
amount determined under this Section.

 

24



--------------------------------------------------------------------------------

(b) Time and Manner of Distribution.

(i) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date. For purposes of this Section, the
“Required Beginning Date” of a Participant (except for a Participant who is a
5-Percent Owner) is the April 1 of the calendar year following the calendar year
in which the Participant attains age 70 1/2 or retires. The Required Beginning
Date of a Participant who is a 5-Percent Owner is the April 1 following the
calendar year in which the Participant attains age 70 1/2, without regard to
whether he has terminated employment. A Participant is treated as a 5-Percent
Owner for purposes of this paragraph if such Participant is a 5-Percent Owner of
an Employer as defined in Section 416 of the Code at any time during the Plan
year ending with or within the calendar year in which such owner attains age
70 1/2. Once distributions have begun to a 5-Percent Owner under this paragraph,
they must continue to be distributed, even if the Participant ceases to be a
5-Percent Owner in a subsequent year.

(ii) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(1) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

(2) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then, distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(3) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(4) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Subsection (ii), other than
Subsection (ii)(1), will apply as if the surviving spouse were the Participant.

For purposes of this Subsection (b) and Subsection (d), unless Subsection
(ii)(4) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If Subsection (ii)(4) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Subsection (ii)(4). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Section (ii)(4)), the date distributions are considered
to begin is the date distributions actually commence.

 

25



--------------------------------------------------------------------------------

(c) Required Minimum Distributions During Participant’s Lifetime.

(i) Amount of Required Minimum Distribution. For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

if the Participant’s sole designated Beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

(ii) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Subsection (c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

(d) Required Minimum Distributions After Participant’s Death.

(i) Death On or After Date Distributions Begin.

(1) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

a. The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

b. If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

26



--------------------------------------------------------------------------------

c. If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(2) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(ii) Death Before Date Distributions Begin.

(1) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in Subsection (c).

(2) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(3) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Subsection (b)(ii)(1), this Section 6.9 will
apply as if the surviving spouse were the Participant.

(e) Definitions.

(i) Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 6.3(b) of the Plan and is the designated Beneficiary under
Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1, Q&A-4,
of the Treasury regulations.

(ii) Distribution Calendar Year. A Calendar Year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution Calendar Year is the calendar year immediately
preceding the Calendar Year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Subsection (b)(ii). The Required Minimum Distribution
for the Participant’s first Distribution Calendar Year will be made on or before
the Participant’s

 

27



--------------------------------------------------------------------------------

Required Beginning Date. The Required Minimum Distribution for other
Distribution Calendar Years, including the Required Minimum Distribution for the
Distribution Calendar Year in which the Participant’s Required Beginning Date
occurs, will be made on or before December 31 of that distribution calendar
year.

(iii) Life Expectancy. Life Expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

(iv) Participant’s Account Balance. The Account Balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account Balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
Balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

6.10 Put Option. If a Participant receives all or a portion of any distribution
in the form of Employer Securities and such securities are not publicly traded
when distributed or are subject to a trading limitation when distributed, the
Participant may require the Employer to purchase such Employer Securities under
the terms of the Put Option described below:

(a) Terms of Put Option. During the sixty (60) day period following the
distribution of Employer Securities, the Participant may require the Employer to
purchase all or any portion of the Employer Securities distributed to him. This
right shall be exercised by the Participant by giving written notice to the
Employer within sixty (60) days from the date the Employer Securities were
distributed, of the number of shares the Employer is required to purchase. The
purchase price shall be the fair market value of such securities as of the
Valuation Date coincident with or next preceding the date of distribution.

If a Participant fails to exercise the Put Option under the preceding paragraph,
such right shall lapse as of the end of sixty (60) days following the date of
distribution. As soon as practicable following the end of the Plan Year in which
such sixty (60) day period expires, the Trustee shall notify each nonelecting
Participant who is a shareholder of record of the fair market value of the
Employer Securities at the end of such Plan Year. During the sixty (60) day
period following the receipt of such notice, such Participant may require the
Employer to purchase all or any portion of the distributed Employer Securities
at the price set forth in the notice. If a Participant fails to exercise such
Put Option, no further options shall be available under the Plan, and the
Employer shall have no further purchase obligations.

(b) Payment Terms. If a Participant receives a total distribution, as defined
below, and exercises a Put Option, the Employer may pay the purchase price by a
lump sum payment made within thirty (30) days after the date it receives the
written notice of exercise of the Put Option from the Participant (“Exercise
Date”) or in a series of five (5) equal installment payments. If the Employer
elects to pay the purchase price in installments, the first installment shall be
made within thirty (30) days after the Exercise Date and the remaining payments
on the next five (5) annual anniversary dates of the Exercise Date. Within
thirty (30) days after the

 

28



--------------------------------------------------------------------------------

Exercise Date, the Participant shall receive a promissory note from the Employer
for the unpaid purchase price. Such note shall provide adequate security and
state a reasonable rate of interest. For purposes of this Section, the term
“total distribution” means the distribution within one taxable year to the
Participant or Beneficiary of the balance to the credit of the Participant’s
accounts.

If a Participant receives Employer Securities in an installment distribution and
exercises a Put Option, the Employer must pay the purchase price by a lump sum
payment made within thirty (30) days after the Exercise Date.

The Trustee may assume the rights and obligations of the Employer at the time
the any Put Option is exercised under this Section.

 

29



--------------------------------------------------------------------------------

ARTICLE VII.

Special Rules Relating to Top Heavy Plans

7.1 Top-Heavy Plan.

(a) Employer Minimum Contribution. Notwithstanding anything herein to the
contrary, if this Plan shall be a Top-Heavy Plan for a particular Plan Year,
then the sum of the Employer contributions and Forfeitures allocated to the
Account of any Non-Key Employee who is a Participant in the Plan must equal a
Contribution (“Employer Minimum Contribution”) equal to at least 3% of such
Participant’s Compensation. However, a lower Employer Minimum Contribution is
permissible where the largest Employer contribution made or required to be made
for Key Employees is less than 3% of Compensation and the Employer has no
defined benefit plan which designates the Plan to satisfy Section 401(a) of the
Code. The contribution made or required to be made on behalf of any Key Employee
is equal to the ratio of the sum of the contributions made or required to be
made and Forfeitures allocated for such Key Employee divided by the Compensation
for such Key Employee. In determining the amount of any contributions made for
any Key Employee, amounts treated as “deferrals of compensation” pursuant to
Section 401(k) of the Code will be considered as a contribution made by the
Employer. Thus, the Employer Minimum Contribution that must be provided for any
Non-Key Employee for any Plan Year in which the Plan is a Top-Heavy Plan is the
largest percentage of Compensation provided on behalf of any Key Employee for
that Plan Year (if the largest percentage of Compensation provided on behalf of
any Key Employee for that Plan Year is less than 3%). This Employer Minimum
Contribution shall be made even though, under other Plan provisions, the
Participant would have received a lesser allocation of the Plan Year because of
(i) the Participant’s failure to complete 1,000 Hours of Employment Service (or
any equivalent provided in the Plan), or (ii) the Participant’s failure to make
mandatory employee Contributions, if required, including any contributions made
as “deferrals of compensation” pursuant to Section 401(k) of the Code. Such
Employer Minimum Contribution provisions shall not apply to any Participant to
the extent the Participant is covered under any other plan or plans of the
Employer and the Employer has provided that the minimum allocation or benefit
requirement applicable to top-heavy plans will be met in the other plan or
plans, or the Participant is not employed on the Anniversary Date of the
applicable Plan Year. Any Employer Minimum Contribution on behalf of a
Participant shall not be subject to integration with Social Security Act.

(b) Application of Top-Heavy Provisions. The top-heavy provisions of this
Section shall be applied as follows:

(i) Single Plan Determination. Unless this Plan is included in an Aggregation
Group, it will be considered top-heavy and the provisions of this Section shall
be applicable, if, as of a Determination Date, the cumulative aggregation of the
accounts (within the meaning of Section 416(g) of the Code and regulations and
rulings thereunder) of Key Employees under the Plan exceeds 60% of the
cumulative accounts of all employees under the Plan as determined in accordance
with Section 416(g) of the Code and regulations and rulings thereunder.

(ii) Aggregation Group Determination. If the Plan is included in an Aggregation
Group, it will be considered top heavy and the provisions of this Section shall
be

 

30



--------------------------------------------------------------------------------

applicable, if, as of a Determination Date, the sum of accounts (within the
meaning of Section 416(g) of the Code and regulations and rulings thereunder) of
Key Employees under all defined contribution plans in the group and the
cumulative accrued benefits (within the meaning of Section 416(g) of the Code
and regulations and rulings thereunder) of Key Employees under all defined
benefit plans in such group exceed 60% of the same amounts determined for all
employees under all plans included in the Aggregation Group.

(c) Top-Heavy Test. This subsection shall apply for purposes of determining the
present values of the amounts of Account balances of Employees as of the
determination date.

(i) Distributions During Year Ending on the Determination Date. The present
values of the amounts of Account balances of an Employee as of the determination
date shall be increased by the distributions made with respect to the employee
under the Plan and any plan aggregated with the Plan under Section 416(g)(2) of
the Code during the 1-year period ending on the determination date. The
preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made
for a reason other than severance from employment, death, or disability, this
provision shall be applied by substituting 5-year period for 1-year period.

(ii) Employees Not Performing Services During Year Ending on the Determination
Date. The accounts of any individual who has not performed services for the
Employer and its Affiliates during the 1-year period ending on the determination
date shall not be taken into account.

(d) Definitions. For the purposes of this Section the following definitions
shall be applicable:

(i) Aggregation Group: The words “Aggregation Group” shall mean a Permissive
Aggregation Group or a Required Aggregation Group, as applicable.

(ii) Permissive Aggregation Group: The words “Permissive Aggregation Group”
shall mean the required aggregation group of plans plus any other plan or plans
of the Employer which, when considered as a group with the Required Aggregation
Group, would continue to satisfy the requirements of Sections 401(a)(4) and 410
of the Code.

(iii) Required Aggregation Group: The words “Required Aggregation Group” shall
mean (1) each qualified plan of the Employer in which at least one Key Employee
participates or participated at any time during the Plan Year containing the
determination date or any of the four preceding Plan Years (regardless of
whether the Plan was terminated), and (2) any other qualified plan of the
Employer which enables a plan described in (1) to meet the requirements of
Sections 401(a)(4) or 410 of the Code.

(iv) Determination Date: The words “Determination Date” shall mean, with respect
to any Plan Year subsequent to the first Plan Year, the last day of the
preceding Plan Year, and for the first Plan Year of the Plan, the last day of
that Plan Year.

 

31



--------------------------------------------------------------------------------

(v) Key Employee: The words “Key Employee” shall mean any Employee described in
Section 416(i) of the Code and the Treasury Regulations thereunder.

(vi) Non Key Employee: The words “Non Key Employee” shall mean any Employee who
is not a Key Employee.

(vii) Top-Heavy Compensation: The words “Top-Heavy Compensation” shall mean for
all purposes under this Section, annual compensation within the meaning of Code
Section 415(c)(3) for the Plan Year containing the Determination Date.

(e) Top-Heavy Determination. The Plan Administrator shall determine whether the
Plan is a Top-Heavy Plan with respect to each Plan Year and such determination
shall be final and binding on all Participants.

7.2 Effect of Article. If the Plan becomes a Top Heavy Plan in any Plan Year,
the provisions of this Article VII will supersede any conflicting provision in
the Plan.

 

32



--------------------------------------------------------------------------------

ARTICLE VIII.

The Committee

8.1 Membership. The Employer shall appoint a Committee which shall consist of
not less than one (1) nor more than seven (7) members who shall be appointed by
and serve at the discretion of the Employer. A Committee member may resign at
any time upon giving ten (10) days’ prior written notice to the Employer. The
Employer may remove any member of the Committee, with or without cause, upon
giving ten (10) days’ prior written notice to such member. Vacancies on the
Committee caused by resignation, removal or death shall be filled by the
Employer. If for any reason the Committee has no appropriately appointed
members, the chief executive officer of the Employer shall be deemed to be the
Committee.

8.2 Organization and Operation. The Committee shall elect a Chairman and a
Secretary and such other officers as it shall deem appropriate. The Committee
shall act by majority vote of its members, which may be taken with or without a
meeting, provided a written record signed by a majority of its members is made
of any action taken without a meeting. The Committee shall keep a permanent
record of its meetings and actions. The Committee may authorize one or more of
its members, or a person who is not a member, to execute documents on behalf of
the Committee.

8.3 Powers and Duties. Subject to the limitations of the Plan, the Committee
shall from time to time establish rules for the administration of the Plan and
the transaction of its business and shall be responsible for filing such reports
and disclosures with respect to the Plan as are required by law. The Committee
shall construe and interpret the Plan and shall determine all questions arising
in the administration, interpretation and application of the Plan. Any
construction or interpretation of the terms of the Plan or Trust made by the
Committee or Trustee in good faith shall be binding upon the Participants,
Beneficiaries, Employees, and any other persons claiming a right or benefit
under the Plan. Employment and compensation shall be determined by the Committee
from the records of the Employer. The Committee shall establish a written
investment policy for each fund which comprises a portion of the Trust Fund. Not
less frequently than once every Plan Year, the Committee shall review such
investment policy in light of anticipated contributions to the Trust Fund, the
liquidity needs of the Trust Fund, the investment performance of the Trust Fund,
and other pertinent market information. The Committee shall then alter or
reaffirm its investment policy and give the Trustee written notice of its
actions.

8.4 Directions to Trustee. The Trustee reserves the right to disregard any
direction which would conflict with any provision of the Plan or Trust. As soon
as practicable after a Participant or Beneficiary becomes entitled to a
distribution, the Committee shall give written notice to the Trustee, which
notice shall include such of the following information and directions as are
necessary or advisable under circumstances:

(a) Name, address, Social Security number and date of birth of the Participant
and/or Beneficiary;

(b) Reason the Participant and/or Beneficiary is entitled to a distribution;

 

33



--------------------------------------------------------------------------------

(c) Percentage or amount to which such Participant and/or Beneficiary is
entitled;

(d) Time, manner and amount of payments to be made to such Participant and/or
Beneficiary; and

(e) Any other information required to enable the Trustee to comply with
applicable governmental reporting requirements.

8.5 Exercise of Power in Nondiscriminatory Manner. In exercising any
discretionary or absolute authority under the terms of this Plan, the Committee
shall act in a consistent and nondiscriminatory manner treating all Participants
in similar circumstances in a similar fashion.

8.6 Claims Procedure.

(a) Filing of Claim. An Employee, former Employee, Participant or Beneficiary
(“Claimant”) may request a benefit under the Plan (“Claim”) by notifying the
Committee in writing. If the Committee denies the Claim, in whole or in part, it
shall provide a written notice of its decision within ninety (90) days after
receipt of the Claim which shall include the following items in a manner
calculated to be understood by the Claimant:

(i) specific reasons for the denial;

(ii) specific references to pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information necessary to
perfect the Claim, and an explanation of why such material or information is
necessary; and

(iv) an explanation of the review procedure of Section 8.6(b).

(b) Request for Review; Decision. Any Claimant who believes he has been denied
improperly any right or benefit under this Plan shall have the right, within
sixty (60) days after the earlier of his (i) receipt of formal notice or
(ii) actual knowledge of such denial, to file a written appeal requesting
reconsideration of the denied Claim to the Executive Committee of BancFirst
Corporation. The Claim on appeal shall specify the right or benefit allegedly
denied, indicating the action which the Claimant considers necessary to correct
such denial and, if permitted by the Committee, stating whether a hearing before
the Executive Committee is desired. The Executive Committee shall make its
decision within sixty (60) days after receipt of the request for consideration
of the Claim. The decision shall be in writing and shall include specific
reasons and references to the pertinent provisions of the Plan on which the
decision is based.

If the Claimant has requested a hearing before the Executive Committee, the
Committee shall notify the Claimant within thirty (30) days after receipt of a
Claim, in writing of the date (which shall be no later than sixty (60) days
after the date of the notice thereof), time (which shall be during regular
business hours), and place of a hearing where such Claimant may appear before
the Executive Committee to present arguments and discuss the issue or issues

 

34



--------------------------------------------------------------------------------

described in the Claim. The Executive Committee shall make a determination
resolving the issues within thirty (30) days after such hearing and shall notify
the Claimant of its decision in the manner described above. If the Claimant has,
not received written notice of the approval or denial of the Claim within the
specified time, the Claim shall be deemed denied.

All decisions shall be made in a nondiscriminatory manner. The decision of the
Executive Committee shall be final and binding on all persons affected.

8.7 Indemnification. The Employer shall indemnify and hold harmless each member
of the Committee from any and all claims, loss, damages, expense and liability
arising from any action or omission of any action of such member, provided such
action or omission of action was in good faith and did not result from such
member’s gross negligence or willful misconduct. The Trust Fund may not be used
for such indemnification.

8.8 Investment Manager. The Committee, with the prior written consent of the
Employer, shall have the power to appoint one or more Investment Managers who
shall have the power to manage, acquire, dispose of, and direct the investment
of all or any portion of the Trust Fund pursuant to Article IX of the Plan, and
such other terms and conditions as the Committee or Trustee deems desirable. The
Committee shall determine a reasonable compensation to be paid to the Investment
Manager. Any such appointment shall be made by written instrument naming the
Investment Manager and specifying the portion of the Trust Fund which the
Committee intends to place under the direction of the named Investment Manager.
Such appointment shall become effective only upon the Committee’s receipt of the
written acknowledgement by the Investment Manager that it is a fiduciary of the
Plan. Any Investment Manager so appointed shall be authorized to employ such
agents as it may deem advisable in the discharge of its duties.

8.9 Employment of Agents. The Committee is authorized to employ attorneys,
accountants or any other agents as it deems advisable in the discharge of its
duties. Such agents may be the same as are regularly employed by the Employer.

8.10 Unclaimed Benefits. Each Participant and Beneficiary of a deceased
Participant shall file in writing with the Committee from time to time his
address and each change of address. Any communication addressed to a Participant
or Beneficiary at his last address filed with the Committee, or if no such
address was filed, then at his last address as shown on the Employer’s records,
shall be binding on the Participant or his Beneficiary for all purposes of the
Plan. If the Committee furnishes notice to any Participant or Beneficiary that
he is entitled to a distribution pursuant to the Plan and the Participant or
Beneficiary fails to claim such distribution or make his whereabouts known to
the Committee within three (3) years thereafter, the share shall be disposed of
as follows:

(a) If a Participant is missing but the whereabouts of his Beneficiary is known
to the Committee, the Committee shall direct the Trustee to make payment to such
Beneficiary; or

(b) If the whereabouts of such Participant and his Beneficiary is unknown to the
Committee, the Committee shall direct the Trustee to make the distribution of
the Participant’s share or balance thereof to the Participant’s then surviving
heirs-at-law as determined under the statutes and case law of Oklahoma which are
in effect at that time as if the Participant had died immediately upon the
expiration of such three (3) year period.

 

35



--------------------------------------------------------------------------------

ARTICLE IX.

Investments

9.1 Fiduciary Standard. The Trustee shall hold and invest the Trust Fund as set
forth in Articles VIII and IX and shall discharge its duties solely in the
interest of Participants and their beneficiaries and:

(a) for the exclusive purpose of providing benefits to such Participants and
their Beneficiaries, and defraying reasonable expenses of administering the
Plan;

(b) with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of alike character and with
like aims;

(c) in accordance with the provisions of the Plan insofar as they are consistent
with the provisions of ERISA; and

(d) in a manner that does not constitute prohibited transaction under section
4975 of the Code or sections 406 or 407 of ERISA unless an exemption from such
prohibitions is applicable.

The diversification requirement and the prudence requirement insofar as it
relates to diversification under ERISA are waived to the extent that the Trustee
invests in Qualifying Employer Securities and Employer Securities as provided in
this Article. The prudence and diversification requirements are waived when
Trust Fund assets are invested in deposits in a bank or similar financial
institution supervised by the United States or a state; provided, if a portion
of any Participant’s account balance invested in such deposits would exceed the
amount insured by the Federal Deposit Insurance Corporation or similar federal
insurance agency such Participant must request in writing that the balance in
his account be not so invested.

Notwithstanding anything to the contrary herein, the Committee shall at all
times have the power but not the obligation to make written directions to the
Trustee concerning the investment of the Trust Fund; provided, such directions
are not in violation of ERISA. A duly appointed Investment Manager shall have
the power to direct the investment of any portion of the Trust Fund subject to
its management; provided, such directions are not in violation of ERISA.

9.2 Investment in Employer Securities. The Plan is designed to be an employee
stock ownership plan as defined at Section 4975(e)(7) of the Code by having a
substantial part of the Trust Fund be invested in securities of the Employer.
The Trustee shall invest the balances in the ESOP Account primarily in Employer
Securities as provided herein; provided, the Trustee may retain such amounts as
it deems appropriate in cash or other investments until it deems the time is
appropriate to acquire such securities. The Trustee may purchase such Employer
Securities from the Employer or from any other source, and such Employer
Securities may be outstanding, newly issued or treasury securities. All such
purchases must be made at fair market values (or in the case of marketable
obligations, at a price no greater than provided at Section 2.13 of the Plan)
and in the case of purchases from the Employer, must be made in transactions
where no commissions are charged.

 

36



--------------------------------------------------------------------------------

The determination of the fair market value of Employer Securities and shall be
made in good faith and based on all relevant factors existing at the time of
such determination. “Fair market value” shall mean the bid price of the Employer
Securities as reported by the National Association of Securities Dealers
Automated Quotations Systems or, if such stock is listed on any securities
exchange, the average of the high and low, or closing sales prices as of the
relevant date; provided, if the price of such stock is not reported or listed as
aforesaid, or if the Trustee or Committee believe that other relevant factors
should be considered, the fair market value of such stock shall be determined by
the Trustee as of the relevant date, and the Trustee shall utilize any
reasonable and prudent method in determining such fair market value.

All valuations of Employer Securities which are not readily tradable on an
established securities market with respect to activities carried on by the Plan
shall be made by an independent appraiser as defined at Section 170(a)(1) of the
Code. If a transaction involves the purchase of such stock from a “disqualified
person,” as defined at Section 4975(e)(2) of the Code, the fair market value of
such stock shall be determined on or about the date of such transaction and
consider all relevant and applicable factors existing at such date. The Trustee
shall not obligate itself to acquire securities from a particular security
holder at an indefinite time determined upon the happening of an event, such as
the death of the holder.

9.3 Voting of Employer Securities. Each Participant or Beneficiary shall have
the right to vote shares of Employer Securities allocated to such Participant’s
or Beneficiary’s accounts; provided, if the Employer does not have a
registration-type class of securities, Participants or Beneficiaries shall have
the right to vote shares of Employer Securities allocated to such Participant’s
or Beneficiary’s accounts only with respect to any corporate matter which
involves the voting of such shares to approve or disapprove any corporate merger
or consolidation, recapitalization, reclassification, liquidation, dissolution,
sale of substantially all of the assets of a trade or business, to the extent
required by sections 401(a)(22) and 409(e) of the Code and regulations
thereunder or such other matter as the Secretary of the Treasury may prescribe
in Treasury Regulations. For purposes of voting as described herein, each
Participant shall be a Named Fiduciary of the Plan as described in section
402(a)(2) of ERISA.

Participants or Beneficiaries entitled to vote shares of Employer Securities
allocated to their accounts shall be notified of each occasion for the exercise
of such voting rights within a reasonable period before such rights must be
exercised. Such notification shall be made by the Committee or Employer pursuant
to the normal procedures for communication with shareholders and shall include
all information distributed to shareholders by the Employer regarding the
exercise of such rights together with a form on which voting instructions may be
given to the Trustee. The right to vote such shares must be exercised by
directing the Trustee as to the manner in which such shares shall be voted. The
Trustee shall hold Participants’ voting instructions in complete confidence.
Upon request by the Employer or contesting party, the Trustee may inform such
party only of the number of shares of Employer Securities upon which voting
instructions have been received and shall not disclose the manner in which such
shares are to be voted until such votes are cast.

Unless otherwise prohibited by law or regulation, the Trustee shall vote all
Employer Securities which have not been allocated to Participant accounts; which
have been allocated to Participant accounts and for which the Participant has
not provided voting instruction, and in all matters where voting rights are not
available to Participants.

 

37



--------------------------------------------------------------------------------

Neither the Committee nor the Trustee shall make any recommendation to a
Participant or Beneficiary regarding the exercise of any voting or other right;
provided, nothing in this Section shall prohibit the Employer from soliciting
proxies or making recommendations to shareholders. Other rights associated with
Employer Securities shall be exercised in the same manner and to the same extent
as voting rights.

9.4 Payment of Dividends. The Employer, in its sole discretion, may designate
that cash dividends paid with respect to Employer Securities be applied under
one of the following options:

(a) the dividends may be paid in cash directly by the Employer to Participants
based on the number of shares allocated to such Participant’s accounts; or

(b) the dividends may be paid in cash to the Trustee and applied to the payment
of principal and interest on the balance of any Exempt Loan which is outstanding
without regard to the Employer Securities which have been or are allocated or
held in the suspense account pending their release from encumbrance; provided,
only dividends on Employer Securities which have been acquired with an Exempt
Loan may be used for this purpose. This provision shall apply only if Employer
Securities with a fair market value of not less than the amount of the dividends
are allocated to Participant accounts for the year in which the dividends would
have been allocated to Participant accounts had they not been designated for
payment on the Exempt Loan. Only dividends related to Employer Securities
acquired by the Plan on or after August 4, 1989, may be used under this
subsection (b).

(c) the dividends paid with respect to shares of Employer Securities allocated
to Participants’ ESOP Accounts may be allocated among and credited to the
Accounts maintained in the Plan for each Participant to reflect assets other
than Employer Securities ( a “Participant’s Cash Account”) in accordance with
the number of shares of Employer Securities allocated to each such Participant’s
ESOP Account compared to the number of shares of Employer Securities allocated
to all Participants’ ESOP Accounts. Amounts held in Participants’ Cash Accounts
may be reinvested in additional shares of Employer Securities subject to the
Participant’s rights to diversify pursuant to Section 9.6.

Dividends used for purposes of one of the alternatives above shall be a
deductible contribution by the Employer pursuant to Section 404(k) of the Code
in addition to any other deduction allowed under Section 404 of the Code. The
deduction shall apply to the Employer’s taxable year in which the dividends are
paid or distributed to Participants. If dividends are applied under subsection
(b) above, the deduction shall apply to the Employer’s taxable year in which the
loan payment occurs. In no event may such dividends be used for the evasion of
taxation.

9.5 Tender Offers. Notwithstanding anything to the contrary in the Plan, if
there is a transaction involving Employer Securities which is evidenced by the
filing of a Schedule 14D-1 with the Securities and Exchange Commission (“SEC”)
or any other similar transaction [other than a tender by the Employer or one of
its affiliates] (“Tender Offer”), the following rules shall apply:

(a) During the pendency of the Tender Offer, all new purchases of Employer
Securities by the Plan shall be suspended. Subject to the direction of the
Committee and until the termination of such Tender Offer, the Trustee shall
invest available cash in savings accounts, certificates of deposit, high-grade
short-term securities, stocks, bonds or other investments deemed by the
Committee to be desirable investments for the Trust Fund.

 

38



--------------------------------------------------------------------------------

(b) To the extent possible and only for purposes of the response to the Tender
Offer, all or Employer Securities held in the Trust Fund and which have not yet
been allocated to Participants’ accounts shall be allocated to Participant
accounts, pursuant to Section 5.2, as if the date the relevant documents are
first filed with the SEC (“Filing Date”) is a Valuation Date. Such allocation
shall be made on the basis of relative Compensation paid to Participants from
the beginning of the Plan Year through the last pay period ending before the
Filing Date. The interim allocation under this subsection is solely for purpose
of the special Tender Offer provisions of this Section and shall not accelerate
vesting or otherwise affect Participants’ account balances or other interests in
such Qualifying Employer Securities. All allocations under the Plan for all
purposes other than this Section shall be made without regard to the interim
allocation required by this subsection.

(c) The Trustee shall request confidential written instructions from
Participants with regard to whether they wish the Trustee to tender pursuant to
the Tender Offer the Employer Securities credited to their accounts, including
shares, if any, allocated to the Participant’s accounts under the special
interim allocation provisions of subsection (b). To obtain such instructions,
the Trustee shall distribute and/or make available to each affected Participant
all or any portion of the following materials deemed relevant by the Trustee:

(i) A copy of the description of the terms and conditions of the Tender Offer
filed with the SEC.

(ii) If requested by the Employer, a statement from Employer’s management
setting forth its position with respect to the Tender Offer which has been filed
with the SEC and/or a communication from the Employer given pursuant to 17
C.F.R. 240.144-9(e), as amended.

(iii) A form on which a Participant may instruct the Trustee to tender in
response to the Tender Offer all shares of Employer Securities held in such
Participant’s accounts. The instruction form shall state that if the Participant
fails to return such form to the Trustee by the indicated deadline, the Trustee
shall not tender any Employer Securities held in the Participant’s accounts.

(iv) Such additional material or information as the Trustee may consider
necessary to assist Participants.

(d) The Trustee shall take such additional action as it considers appropriate
under the circumstances to ensure each Participant is made aware of his right to
respond to the Tender Offer.

 

39



--------------------------------------------------------------------------------

(e) The Employer shall furnish Participants who have received distributions of
Employer Securities but are not yet shareholders of record with the information
given to Participants pursuant to subsection (c). The Trustee is authorized to
tender any Employer Securities received from such former Participants in
accordance with their instructions.

(f) The Committee or the Trustee shall not have the authority or responsibility
to express any opinion or give any advice or recommendation to any Participant
concerning the Tender Offer.

(g) The Trustee shall sell, convey, or otherwise transfer Employer Securities
pursuant to the terms and conditions of the Tender Offer in accordance with the
directions received from Participants with respect to shares allocated to their
accounts including shares, if any, allocated in accordance with subsection (b).
The Trustee shall not sell, convey or otherwise transfer pursuant to the Tender
Offer any Employer Securities for which instructions are not received from
Participants; provided, the Trustee shall have sole discretion to sell, convey
or transfer Employer Securities which have not been allocated to Participant’s
accounts, either under the allocation provisions of Section 5.2 or the special
interim allocation provisions of subsection (b).

(h) The Trustee shall hold in confidence Participants’ instructions with regard
to the tender of Employer Securities allocated to Participants’ accounts. The
Trustee shall not disclose any such instructions to the Employer, the Committee
or any officer, director, employee or representative of either the Employer or
the Committee.

(i) If Employers Securities are sold pursuant to the Tender Offer, the Committee
or a duly appointed Investment Manager shall instruct the Trustee regarding the
investment of the proceeds of such sale in accordance with the terms of this
Plan.

9.6 Diversification of Participant Accounts. Any Participant who has attained
the age of fifty-five (55) and completed ten (10) years of participation service
with the Employer (“Qualified Participant”) shall have the right to direct the
Trustee as to the investment of any of his accounts in which Employer Securities
are allocated. Such Participant may elect within ninety (90) days following the
end of each Plan Year in the Qualified Election Period to diversify twenty-five
percent (25%) of such account balances, less any amount to which a prior
election applies. In the last year of a Participant’s Qualified Election Period,
such Participant may elect to diversify fifty percent (50%) of such account
balances, less any amount to which a prior election applies. The term “Qualified
Election Period” means the six (6) Plan Year period beginning the first Plan
Year in which a Participant becomes a Qualified Participant.

The Plan may meet the requirements of this Section and Section 401(a)(28) of the
Code by either offering at least three investment options, transferring the
portion of the Participant’s Account covered by the election to an account in
favor of the Participant in the BancFirst Corporation Thrift Plan or
distributing the portions of the Participant’s account covered by the election
within ninety (90) days after the election is made. To the extent such
distribution would be an in-service distribution, it shall be permissible under
the Plan.

 

40



--------------------------------------------------------------------------------

ARTICLE X.

The Trust

10.1 The Trust and Trust Fund. By signing this document, the Employer
establishes the Trust to hold and distribute the Trust Fund in accordance with
the provisions of the Plan Documents. Except to the extent that ERISA applies,
the laws of the State of Delaware shall govern, control, and determine all
questions arising with respect to a Trustee acting pursuant to the provisions of
this Agreement, including the validity of its provisions. This Agreement shall
be interpreted in a manner consistent with the intent to satisfy the relevant
provisions of Code §401(a) and such other provisions of the Code that apply to
the Plan.

The Trust Fund consists of the assets held at any time, and from time to time,
by the Trustee under the Trust (including assets held by an 81-100 trust which
may be maintained or administered by an Investment Manager, or assets held by a
custodian, transfer agent, broker/dealer, or other entity subject to a proper
arrangement with the Trustee) and shall consist of contributions received by the
Trustee and all manner of investments, and the proceeds thereof, attributable to
those contributions. The Trust Fund shall include only those assets that the
Trustee accepts and which are actually received by the Trustee. The Trust Fund
shall be valued at current fair market value as of the last day of the Plan Year
and, at the discretion of the Plan Administrator, may be valued more frequently.
The valuation shall take into consideration investment earnings credited,
expenses charged, payments made, and changes in the values of the assets held in
the Trust Fund. The Account of a Participant shall be credited with its share of
the gains and losses of the Trust Fund as follows:

(i) that part of a Participant’s Account invested in a funding arrangement or
other investment vehicle which establishes an account or accounts for such
Participant thereunder shall be credited with the gains or losses from such
account or accounts; and

(ii) that part of a Participant’s Account, which is invested in other funding
arrangements or other investment vehicles shall be credited with a proportionate
share of the gains or losses of such investments, determined by multiplying the
gain or loss of the investment by the ratio of (a) the part of the Participant’s
Account invested in such funding arrangement or other investment vehicle to
(b) the total of the Trust Fund invested in such funding arrangement or other
investment vehicle.

The corpus or income of the Trust Fund shall not be used for, or diverted to,
purposes other than for the exclusive benefit of the Participants, retired
Participants, or their Beneficiaries. The Trustee accepts this appointment by
executing this Agreement.

10.2 The Trustee. The Employer has appointed the Trustee to serve pursuant to
this document and the Trustee, by its execution of this document or a
counterpart has agreed to serve as a directed Trustee as provided herein.

The Employer may remove the Trustee upon thirty (30) days prior notice. The
Trustee may resign at any time upon thirty (30) days notice to the Employer, or,
with the consent of the Employer, the Trustee may resign with less than thirty
(30) days prior notice. Upon such removal or resignation of the Trustee, the
Employer shall appoint a Successor Trustee who shall have the

 

41



--------------------------------------------------------------------------------

same powers and duties as those conferred upon the Trustee hereunder. The
Successor Trustee must accept such appointment in writing for the appointment to
become valid, at which point only will the Trustee’s appointment as such be
considered to have terminated and the Successor Trustee shall become the Trustee
under this Agreement.

If the Successor Trustee fails to accept the appointment, or if the Employer
fails to appoint a Successor Trustee within thirty (30) days of the resignation
or removal of the Trustee, then the Employer shall appoint the President, or
such other officer of the Employer who is eligible, Successor Trustee and such
person shall be deemed to have filed his or her acceptance of appointment as the
Successor Trustee.

When appointment has been accepted, or deemed accepted, by a Successor Trustee,
the removed or resigning Trustee must assign, transfer, pay over, and deliver to
the Successor Trustee all of the Trust Fund, less any unpaid fees or expenses,
and such relevant records as the Trustee may possess. No Successor Trustee shall
be obliged to examine the accounts, records, and acts of any previous Trustee or
Trustees, and such Successor Trustee in no way or manner shall be responsible
for any action or omission to act on the part of any previous Trustee.

10.3 Duties of the Trustee. The Trustee shall accept Contributions forwarded to
the Trustee to be held in the Trust and shall hold the Trust Fund and administer
it according to the provisions of this Agreement. The Trustee has no duty to
demand or require that Contributions be made to the Trust, nor shall the Trustee
be liable to determine the amount of any Contributions to the Trust or the
adequacy of such Contributions to meet or discharge any liabilities of the
Employer or the Plan.

The Plan Administrator administers the Plan. The Trustee is not responsible for
any aspect of its administration. A Named Fiduciary who is granted such power
and authority by the Plan document may appoint an Investment Manager to manage,
including the power to acquire and dispose of, any assets of the Plan. The
Trustee is not responsible for any aspect of an Investments Manager’s advice,
control or management. The Trustee is not required to look into any action taken
by the Employer, the Plan Administrator, a Named Fiduciary, a Participant, or an
Investment Manager, and will be fully protected in taking, permitting, or
omitting any action on the basis of their instructions or direction. Any
instructions, notice, or direction by the Employer, the Plan Administrator, a
Named Fiduciary, a Participant, or an Investment Manager, given in accordance
with the provisions of the Plan Documents shall be given or made as described in
this Agreement; any attempted instruction, direction, or notice made in any
other format shall be void and of no effect and the Trustee shall not act on
such. The Employer will indemnify the Trustee by satisfying any liabilities the
Trustee may incur in acting according to the Trust provisions upon instruction,
direction, or notice from the Employer, the Plan Administrator, a Named
Fiduciary, Participant, or an Investment Manager.

10.4 Directed Powers of the Trustee. The Trustee shall have the following powers
with respect to the Trust Fund as appropriate under this Agreement and subject
to direction or instruction by the Plan Administrator, Named Fiduciary,
Investment Manager, or Participant, as appropriate under the Plan Documents. In
no event shall the Trustee be required to review such directions or
instructions, and the Employer shall indemnify and protect the Trustee from any
claims resulting from following such directions. The Trustee shall have the
following powers:

(a) to receive and hold Contributions forwarded to it under this Agreement and
to invest the Trust Fund in one or more of the following as directed by the Plan
Administrator, a Named Fiduciary, a Participant, or an Investment Manager:

(1) Custodial arrangements;

 

42



--------------------------------------------------------------------------------

(2) Loans to Participants, provided such loans are duly authorized by the Plan
Documents and that such authorization meets the requirements of both ERISA and
the Code;

(3) Cash or other short-term investments including money market funds;

(4) Common or preferred stock of the Employer or an affiliate of the Employer,
provided the securities are qualifying employer securities, as defined in ERISA
§407, and are regularly traded on a national securities exchange (“Qualifying
Employer Securities”);

(5) Exchange traded debt and equity securities, mutual fund shares; and

(6) Such assets, securities, or investment options as may be necessary to
effectuate the purpose of this Trust.

(7) 81-100 trust; provided, however, that as long as the Trustee holds any units
in an 81-100 trust hereunder, the instruments establishing and or amending any
such 81-100 trust shall be adopted and made part of this Trust as though fully
set forth herein;

(b) to sell, exchange, convey, transfer, or otherwise dispose of any property
held by it, by private contract or at public auction;

(c) to vote on all matters as directed by the Employer or the Participant
pertaining to all securities and mutual fund shares held in the Trust Fund
(other than Qualifying Employer Securities). The Trustee shall vote any
securities and mutual fund shares that may be held by it solely as directed by
the Employer or the Participant in accordance with this Trust Agreement. If the
Trustee receives timely directions on how to vote securities or mutual fund
shares with regard to fewer than all of the securities or mutual fund shares
subject to the vote, the Trustee shall vote such undirected securities or mutual
fund shares in the same proportion as those for which it has received timely
direction. The Trustee shall be under no duty to investigate any matter relating
to a vote and shall have no power or authority to vote other than as set forth
in this agreement;

(d) if any securities and mutual fund shares are held in an alternate
arrangement (other than a self-directed brokerage account), including an 81-100
trust, a sub-trust, ancillary trust or in a custodial arrangement, to inform the
trustee or custodian of such alternate arrangement of the voting directions the
Trustee has received with regard to securities or mutual fund shares held in
such alternate arrangement and to identify the securities or mutual

 

43



--------------------------------------------------------------------------------

fund shares with respect to which the Trustee has received partial or no
direction or instruction. Those securities shall then be voted in accordance
with the documents governing the 81-100 trust, sub-trust, ancillary trust or
custodial arrangement. Nothing in this agreement shall be held as changing or
affecting such other trusts or agreements. The Trustee shall have no power or
authority to act otherwise than as set out in this paragraph with regard to
votes on the securities and mutual fund shares described in this paragraph;

(e) to vote and tender Qualifying Employer Securities held hereunder in the
manner described in the Plan, or if Qualifying Employer Securities are held in a
sub-trust or ancillary trust to inform the trustee of the voting directions the
Trustee has received and to identify the Qualifying Employer Securities with
respect to which the Trustee has received no direction or instruction;

(f) to vote and tender securities and mutual fund shares held in a self-directed
brokerage account in the manner described in the Plan and any applicable
brokerage account agreements;

(g) to open such brokerage accounts with a broker/dealer on behalf of the Trust,
as may be necessary to effect transactions in securities held in the Trust Fund.

10.5 Complementary Powers of the Trustee. In exercising its powers under section
§10.4 of this Agreement and discharging its duties generally under this
Agreement, the Trustee shall have the following powers with respect to the Trust
Fund:

(a) to employ, and pay reasonable compensation to, agents, brokers,
broker/dealers, attorneys, accountants, custodians, sub-trustees, ancillary
trustees, or other persons, whose advice or services the Trustee may deem
necessary in carrying out its duties and powers under this Agreement;

(b) to make, execute, acknowledge, and deliver any instruments that may be
necessary to carry out the powers granted it including, custodial, 81-100 trust,
sub-trust or ancillary trust agreements;

(c) to consult with legal counsel, including the Employer’s counsel, with
respect to the meaning or construction of, or the Trustee’s obligations or
duties under, the Plan Documents, and Trust, or with respect to any action or
proceeding or any question of law. The Trustee shall be fully protected with
respect to any action it takes in good faith pursuant to the advice of such
counsel;

(d) to enforce any right, obligation, or claim and, in its absolute discretion,
to protect in any way the interest of the Trust Fund and, if the Trustee
considers such action for the best interests of the Trust Fund, to abstain from
the enforcement of any right, obligation, or claim and to abandon any property
which it has held;

(e) to institute, maintain, or defend any litigation necessary in connection
with the administration of the Trust, provided the Trustee shall be under no
duty or obligation to do so unless it shall be indemnified to its satisfaction
against all expenses and liabilities which it may sustain or be paid reasonable
compensation for its own extraordinary services in connection therewith;

 

44



--------------------------------------------------------------------------------

(f) to hold assets in the Trustee’s name or in the name of a nominee and to
cause assets to be held by such custodian, 81-100 trust, sub-trustee or
ancillary trustee, transfer agent, broker/dealer, or other party as appropriate
to carrying out the Trustee’s duties under this Agreement;

(g) to do all things necessary, in the Trustee’s judgment, for the proper
performance of the Trustee’s duties under this Agreement;

(h) to assume, until advised to the contrary, that the Trust is qualified under
Code §401(a); to make appropriate custodial arrangements with a benefits paying
agent for the payment of benefits under the Plan.

10.6 Expenses. Unless the Employer pays such expenses directly to the Trustee,
the Trustee shall be reimbursed for all expenses incurred by the Trustee in
exercising its powers and carrying out its duties under this Agreement and for
such reasonable compensation for the Trustee as may be agreed upon from time to
time by the Employer and the Trustee from the Trust Fund, either as directed by
the Employer, Plan Administrator, a Named Fiduciary, or Investment Manager, as
appropriate in accordance with the Plan Documents or pro rata with respect to
each of the investments of each Participant’s Account and, within the
Participant’s Account, pro rata with regard to the securities, Mutual fund
shares or other investments attributable to that Participant’s Account including
investments in 81-100 trusts, sub-trusts or ancillary trusts, or custodial
arrangements. The Trustee may also pay other expenses of the Plan, as directed
by the Plan Administrator, a Named Fiduciary, or Investment Manager, as
appropriate in accordance with the Plan, from the Trust fund in the same manner
as described above. The Trustee is hereby authorized to collect expenses and
compensation as described above.

10.7 Accounting. The Trustee or its designee shall maintain true and accurate
records and accounts reflecting all receipts and disbursements of the Trust Fund
and containing a description of all Trust Fund assets held hereunder. These
records will be open, at the Trustee’s regular place of business, to inspection
and audit by the Employer, the Plan Administrator, Investment Manager, and Named
Fiduciary at all reasonable times.

Writing (handwriting, typing, printing), photostating, photographing,
microfilming, magnetic impulse, mechanical or electrical recording, or other
forms of data compilation shall be acceptable means of keeping records.

The Trustee or its designee shall file all reports, returns, and information
required to be filed by Trustees under the Code and regulations and rulings
issued under the Code.

The Trustee or its designee shall file with the Employer an accounting of its
transactions as soon as practical after the first day of each Plan Year or any
other date specified. Any such report or accounting is open to inspection by a
Participant for a period of sixty (60) days following the date it is filed. At
the end of the sixty-day period, the Trustee is released and discharged as to
any matters set forth in the report or account, except with respect to any act
or omission as to which a Participant, the Employer, the Plan Administrator or
the Named Fiduciary has filed a written objection within the sixty-day period.

 

45



--------------------------------------------------------------------------------

In preparing its reports, the Trustee shall be permitted to rely upon, and deem
accurate without the need for independent verification, reports furnished to the
Employer, Plan Administrator, or Trustee by the Insurer, any Investment Manager,
and any investment fund or custodian.

10.8 Investment Manager. Upon receipt of written notice from the Committee of an
appointment of an Investment Manager pursuant to Section 8.8, the Trustee shall
segregate in its records that portion of the Trust Fund which the Investment
Manager shall manage. With respect to any portion of the Trust Fund subject to
management of the Investment Manager, the Trustee shall follow the directions of
the Investment Manager until notified in writing of the resignation or removal
of the Investment Manager. The Trustee shall be under no duty or obligation to
review or make recommendations with respect to any investment decision of the
Investment Manager. The Trustee shall not be liable for any acts or omissions of
an Investment Manager, or be under any obligation to invest or otherwise manage
any asset which is subject to the management of the Investment Manager; provided
the Trustee does not knowingly participate in, or knowingly undertake to conceal
an act or omission of an Investment Manager when the Trustee knows such act or
omission is a breach of the Investment Manager’s fiduciary responsibility.

10.9 Distributions. On receipt of a written order from the Committee certifying
that a Participant’s benefits and/or a withdrawal of the Participant’s
contributions are payable pursuant to the Plan, the Trustee shall take such
action as may be necessary to make distribution in such form and at such time as
the order for payment so directs. However, before making any such distribution
in the event of a Participant’s death, the Trustee shall be furnished with any
and all certificates, tax waivers and other documents which may be requested as
the Trustee shall deem proper.

10.10 Deliver of Notices, Proxy Statements and Other Documents. The Trustee
shall deliver or cause to be delivered to the Committee all notices,
prospectuses, financial statements, proxies and proxy soliciting materials
relating to the Trust Fund.

10.11 Returns and Reports. The Employer shall furnish to the Trustee, and the
Trustee shall furnish to the Employer such information relevant to the Plan as
may be required under the Code and ERISA. The Trustee shall keep such records,
make such identification, and file with the Internal Revenue Service and the
Department of Labor such returns and other information concerning the Trust as
may be required of it under the Code and ERISA. The Committee shall fulfill any
obligations imposed on the Employer by ERISA concerning the Plan. Each
Participant shall be given all reports required by ERISA.

10.12 Liability of the Trustee; Reliance on Instructions. The Trustee shall not
be responsible for the purpose or propriety of any distribution made pursuant to
Section 8.4 or for any action or non-action taken pursuant to the written
instructions of the Employer or the Committee, including investment directions,
provided these instructions are made in accordance with the terms of this Plan
and are not contrary to ERISA. Communications to the Trustee shall

 

46



--------------------------------------------------------------------------------

be addressed to it at such address as the Trustee may specify in writing to the
Employer. No communication shall be binding upon the Trustee until it is
received by the Trustee in writing. Communications to the Employer shall be
addressed to it at such address as the Employer may specify in writing to the
Trustee. No communication shall be binding upon the Employer until it is
received by the Employer in writing.

10.13 Taxes. Any income, gift, estate, inheritance, or other taxes of any kind
whatsoever, including transfer taxes incurred in connection with the investment,
reinvestment or distribution of the assets of the Trust; that may be levied or
assessed in respect to such assets or the income thereon shall, if allocable to
the account or interest of specific Participants, be charged to such accounts or
interests, and if not so allocable, shall be charged as directed by the
Committee.

10.14 Resignations, Removals and Appointments. The Trustee or any successor
Trustee may resign at any time upon giving thirty (30) days’ prior written
notice to the Employer. The Employer may remove the Trustee or any successor
Trustee with or without cause and appoint a successor Trustee upon giving thirty
(30) days’ prior written notice to the incumbent Trustee. Any successor Trustee
shall succeed to the rights, powers, duties and responsibilities of the Trustee
under this Plan upon receipt of the Trust Fund from the predecessor Trustee.

The resigning or removed Trustee shall transfer and deliver the Trust Fund to
the successor Trustee upon receipt of such documents as the resigning or removed
Trustee deems appropriate to establish the appointment of and acceptance by the
successor Trustee. If such documentation is not provided on or before the
effective date of the Trustee’s removal or resignation, such Trustee may apply
to the appropriate court for instruction.

A final account shall be rendered by a terminated Trustee at the time the
administration of the Trust is turned over to a successor Trustee. Any
objections to the final account of a resigning Trustee shall be made within
sixty (60) days from the date it is submitted to the Employer.

10.15 Voting; Action With or Without Meeting. If more than one individual or
entity are serving as Co-Trustees, they shall act by a majority vote of all
individuals and entities serving as such. Such vote may be taken with or without
a meeting, provided a written record signed by a majority of the individuals and
entities serving as Trustee is made of any action taken without a meeting. The
Trustee shall keep a permanent record of their meetings and actions. The Trustee
may authorize one or more individuals or entities to execute documents on their
behalf.

10.16 Restrictions on Trustee’s Powers. Notwithstanding anything to the contrary
herein, the Trustee shall have no power to use or divert any part of the Trust
Fund to purposes other than for the exclusive benefit of the Participants,
former Participants, and their Beneficiaries under the Plan.

10.17 Directions by Committee. Notwithstanding anything to the contrary herein,
the Committee shall at all times have the power but not the obligation to direct
the Trustee in the exercise of any of its powers, provided such directions are
not in violation of ERISA. When

 

47



--------------------------------------------------------------------------------

acting under such directions the Trustee, subject to ERISA Section 410(a), shall
be free of all liability whatsoever arising as a result of, or attributable to,
its action or failure to act pursuant to such directions. In the absence of any
such directions the Trustee shall be free to exercise its powers hereunder in
its own discretion.

10.18 Third Parties Reliance Upon Trustee’s Authority. No person receiving
property from; delivering property to, or having any other transaction with the
Trustee shall be obligated to look to the propriety of the acts of the Trustee
in connection therewith or to the application of the property or money received
by such Trustee, provided such person is acting in good faith.

10.19 Indemnification. In recognition of the burden and cost of litigation and
other costs which may be imposed upon the Trustee as a result of an act or
omission over which the Trustee has no responsibility or control and in
consideration for the Trustee’s execution of this Plan, the Employer agrees to
indemnify the Trustee against all liabilities and claims (including reasonable
attorney fees and expenses in defending against such liabilities and claims)
against the Trustee on account of the Plan arising from any action or inaction
of the Trustee pursuant to the direction of a fiduciary other than the Trustee.
In addition, such indemnity shall include all claims and liabilities arising
from any breach of fiduciary responsibility by a fiduciary other than the
Trustee unless the Trustee knowingly participates in, or knowingly undertakes to
conceal, and act or omission of such other fiduciary, knowing such act or
omission is a breach, or, by its failure to comply with Section 404(a)(1) of
ERISA, in the administration of its specific responsibilities which give rise to
its status as a fiduciary, it enables such other fiduciary to commit a breach,
or if it has knowledge of a breach by such other fiduciary and fails to make
reasonable efforts under the circumstances to remedy the breach. The performance
by the Trustee of trades, custody, reporting, recording and bookkeeping with
respect to assets managed by another fiduciary shall not be deemed to give rise
to any participation or knowledge on the part of a Trustee. The undertakings of
this Section shall survive the amendment and termination of this Plan or the
resignation or removal of the Trustee and shall be construed as a contract
between the Employer and the Trustee under the laws of the State of Oklahoma.

10.20 Second Trust. Upon written notice from the Employer of the appointment of
a second trustee to acquire and manage a portion of the Trust Fund and upon the
acceptance of such appointment by such second trustee, the Trustee shall
transfer to the second trustee that portion of the Trust Fund the Employer
designates for management and control by the second trustee. That portion of the
Trust Fund held by a second trustee shall for purposes of this Plan and Trust be
deemed to be assets of this Plan. The provisions of this Plan shall govern such
second trustee as though such second trustee had been initially appointed as the
original Trustee in this Plan and Trust. After the appointment of the second
trustee, the Employer may direct transfers of assets between both trustees.
Neither the original Trustee established under this Trust nor such second
trustee shall be responsible for or liable for any loss resulting from the
management and control of the assets of the Plan held by the other trustee.

10.21 Merger on Consolidation. In the event any corporate Trustee shall be
converted into, merge or consolidate with, or sell or transfer substantially all
of its assets and business to another corporation, the corporation resulting
from such conversion, merger or consolidation, or the corporation to which such
sale or transfer is made shall become the Trustee under this Plan with the same
effect as though originally so named.

 

48



--------------------------------------------------------------------------------

ARTICLE XI.

Amendments and Termination

11.1 Amendment of Plan. Subject to the limitations on amendments set forth in
this Section, the Board of Directors of BancFirst Corporation shall have the
right to alter or amend this Plan at any time in whole or in part; provided, no
amendment shall authorize or permit any part of the Trust Fund to be used or
diverted to any purpose other than the exclusive benefit of the Participants,
former Participants or their Beneficiaries, nor shall any amendment deprive any
Participant of the portion of his account vested in such Participant as
determined under Section 6.2 if such Participant’s employment were terminated at
the time of amendment, nor shall any amendment or termination of the Plan
deprive a Participant from electing to receive his distribution in Qualifying
Employer Securities and Employer Securities, exercising his rights to vote
Qualifying Employer Securities and Employer Securities, exercising his rights
with respect to any “Put Option” granted to him under this Plan, or allow any
Qualifying Employer Securities acquired with the proceeds of an Exempt Loan to
become subject to a put, call, buy, sell or other similar arrangement when held
by or distributed from the Plan (whether or not the Plan then qualifies under
Section 4975 of the Code) except as set forth at Section 6.13 of the Plan. Any
amendment shall become effective upon adoption by the Board of Directors
followed by delivery of a written copy thereof to the Trustee.

No amendment hereof by BancFirst Corporation, unless made to secure the approval
of the Internal Revenue Service or other government bureau or agency, shall:

(a) decrease any Participant’s account balance, benefit, or eliminate an
optional form of distribution, except a Participant’s account balance may be
reduced to the extent permitted under Section 412(c)(8) of the Code;

(b) change the duties or responsibilities of the Trustee without the written
consent or approval of the Trustee; or

(c) cause or permit the Trust Fund or any portion thereof to be used or
disbursed for the benefit of the Employer, it being understood that the Trust
Fund shall at all times be held, administered and distributed for the exclusive
benefit of Participants and Beneficiaries.

11.2 Termination of Plan. The Employer may at any time terminate the Plan and
may direct and require the Trustee to liquidate the Trust Fund. In the event the
Employer shall cease to exist for any reason, the Plan shall terminate and the
Trust Fund shall be liquidated, unless the Plan is adopted by a successor
pursuant to Section 13.8. In the event of the termination, partial termination,
or complete discontinuance of contributions hereunder, the account balances of
each Participant will become nonforfeitable and distribution shall be made in
accordance with the provisions of Article VI.

11.3 Suspension and Discontinuance of Contributions. If the Board of Directors
decides it is impossible or inadvisable to continue to make contributions to the
Plan, it shall have the power by appropriate resolution or decision to:

(a) suspend contributions to the Plan;

 

49



--------------------------------------------------------------------------------

(b) discontinue contributions to the Plan; or

(c) terminate the Plan.

Suspension shall be a temporary cessation of contributions and shall not
constitute or require a termination of the Plan. A discontinuance of
contributions shall not constitute a formal termination of the Plan and shall
not preclude later contributions, but all ESOP Accounts not theretofore fully
vested shall become fully vested in the respective Participants notwithstanding
the provisions of Section 6.2. In such event, Employees who become eligible to
enter the Plan subsequent to the discontinuance shall receive no benefits. After
the date of a discontinuance of contributions, the Trust shall remain in
existence as provided in this Section and the provisions of the Plan and Trust
shall remain in force. A certified copy of such decision or resolution shall be
delivered to the Trustee, and, as soon as possible thereafter, the Trustee shall
send or deliver to each Participant or Beneficiary concerned a copy thereof.

11.4 Merger of Plan. In the event of a merger or consolidation with, or transfer
of assets and liabilities to any other plan, provision shall be made so that
each Participant in the Plan on the date thereof (if the Plan then terminated)
will be entitled to receive a benefit immediately after the merger,
consolidation or transfer which is equal to or greater than the benefit which
such Participant would have been entitled to receive immediately prior to the
merger, consolidation or transfer (if the Plan had then terminated).

11.5 Liquidation of Trust Fund. Upon a complete or partial termination of the
Plan, the accounts of all Participants and Beneficiaries shall be fully vested.
Upon a termination requiring a partial or complete distribution of Plan assets,
the Trustee shall convert the proportionate interest of such Participants and
Beneficiaries in the Trust Fund to cash and, after deducting all charges and
expenses, the Committee shall adjust the balances of such accounts as provided
in Section 5.5 or 5.7, treating the termination date as the current valuation
date. The Trustee shall distribute, as soon as administratively feasible, the
amount to the credit of each such Participant and Beneficiary as the Committee
shall direct.

 

50



--------------------------------------------------------------------------------

ARTICLE XII.

Concerning Other Qualified Plans

12.1 Transfer from Other Qualified Plans of the Employer. The Employer may cause
to be transferred to the Trustee all or any of the assets held in respect to any
other plan or trust which satisfies the applicable requirements of the Code
relating to qualified plans and trusts which are maintained by the Employer for
the benefit of its Employees. Any such assets so transferred shall be
accompanied by written instructions from the Employer, the Trustee, custodian,
or other individual holding such assets setting forth the Participants for whose
benefit such assets have been transferred, showing separately the respective
contributions by the Employer and by the Participants, the current value of the
assets attributable thereto, and such other information as may be required by
the Committee. Upon receipt of such assets and instructions, the Trustee shall
thereafter proceed in accordance with the provisions of the Trust.

12.2 Transfer to Other Qualified Plans. The Employer, by written direction to
the Trustee, may transfer some or all of the assets held under the Trust to
another plan or trust meeting the requirements of the Code relating to qualified
plans and trusts. In the event of any merger or consolidation with or transfer
of assets and liabilities to any other plan, provision shall be made so that
each Participant in the Plan on the date thereof (if the Plan then terminated)
will be entitled to receive a benefit immediately after the merger,
consolidation or transfer which is equal to or greater than the benefit he would
have been entitled to receive immediately prior to the merger, consolidation or
transfer (if the Plan had then terminated).

12.3 Transfer from Other Qualified Plans. The Committee may cause to be
transferred to the Trustee all or any of the assets held in respect to any other
plan or trust permitting such transfer which plan or trust has satisfied the
applicable requirements of the Code relating to qualified plans and trusts. Any
such assets so transferred shall be accompanied by written instructions from the
trustee, custodian or individual holding such assets setting forth the
Participants or Employees for whose benefit such assets have been transferred,
showing separately the respective contributions by the employer and the
Participants or Employees, the current value of the assets attributable thereto,
and such other information as may be required by the Committee. Upon receipt of
such assets and instructions, the Trustee shall thereafter proceed in accordance
with the provisions of the Trust. The Trustee shall not accept a transfer from a
plan which is required to comply with the provisions of Section 401(a)(11) of
the Code unless the Plan is amended to contain the provisions required by such
Section.

 

51



--------------------------------------------------------------------------------

ARTICLE XIII.

General

13.1 Not Contract Between Employer and Employee. Neither the creation of this
Plan, nor any amendment to it, nor the creation of any fund, nor the payment of
benefits hereunder shall be construed as giving any legal or equitable right to
any Employee against the Employer, its officers or Employees, or against the
Trustee except as provided herein, and all liabilities under this Plan shall be
satisfied, if at all, only out of the Trust Fund held by the Trustee (subject to
Section 410(a) of ERISA). Participation the Plan shall not give any Employee any
right to be retained in the employ of the Employer, and the Employer hereby
expressly retains the right to hire and discharge any Employee, at any time with
or without cause, as if this Plan had not been adopted, and any such discharged
Employee shall have only such rights or interests in the Trust Fund as may be
specified herein.

13.2 Governing Law. The validity, construction and administration of this Plan
shall be determined under ERISA and regulations issued pursuant thereto, and, to
the extent not so governed, by the laws of the State of Oklahoma, without regard
to the conflict of laws principles.

13.3 Counterpart Execution. This Plan may be executed in two or more
counterparts, all amendments thereto may be so executed, and any one of the
executed copies shall be deemed an original.

13.4 Severability. Every provision of this Plan is intended to be severable. If
any term or provision hereof is illegal or invalid for any reason, such
illegality or invalidity shall not affect the validity of the remainder of this
Plan.

13.5 Spendthrift Provision. Except as provided in Section 13.6, benefits payable
under this Plan shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind, either voluntary or involuntary, including any such
liability which is for alimony or other payments for the support of a spouse or
former spouse, or for any other relative of the Employee, prior to actually
being received by the person entitled to the benefit under the terms of the
Plan. Any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, charge or otherwise dispose of any right to benefits payable hereunder
shall be void. The Trust Fund shall not in any manner be liable for, or subject
to, the debts, contracts, liabilities, engagements or torts of any person
entitled to benefits hereunder.

13.6 Qualified Domestic Relations Orders. If a Qualified Domestic Relations
Order requires the distribution of all or a part of a Participant’s benefits
under the Plan to an alternate payee, the creation, recognition or assignment of
the alternate payee’s right to the benefits shall not be considered an
assignment or alienation of benefits under Section 13.5 or the provisions of
ERISA. A Qualified Domestic Relations Order is any domestic relations order,
judgment, decree, or order which creates or recognizes the existence of an
alternate payees right to, or assigns an alternate payee’s right to receive all
or a portion of the benefits payable to Participant from the Plan and which:

(a) Relates to the provision of child support, alimony payments, or marital
property rights to a Participant’s spouse, former spouse, child, or other
dependent;

 

52



--------------------------------------------------------------------------------

(b) Is made pursuant to a state domestic relations law;

(c) Specifies the name and last known mailing address of the Participant and the
payee covered by the order;

(d) Specifies the amount of or percentage of the benefits to be paid by the
Trustee to such alternate payee, or the formula for determining such amount;

(e) Specifies the number of payments or period of time and the plan to which the
order applies;

(f) Does not require a type or form of benefit or option not otherwise provided
under the Plan;

(g) Does not require the Plan to provide increased benefits;

(h) Does not require the payment of benefits to an alternate payee which are
required to be paid to another alternate payee under another Qualified Domestic
Relations Order; and

(i) Otherwise meets the requirements of Section 414(p) of the Code.

A Qualified Domestic Relations Order may require payments to an alternate payee
to begin before the Participant’s earliest retirement date, whether or not the
Participant in fact has separated from service or is retired on that date. The
Committee shall establish written procedures for determining the qualified
status of any order received and shall promptly notify the Participant and any
alternate payee of the receipt of a domestic relations order and the Plan’s
procedures for determining the order’s qualified status. The Participant and any
alternate payee shall be notified promptly of this determination.

13.7 Maximum Duration. Nothing herein shall be construed to suspend the power of
alienation or prevent the vesting of the interest of any person in the Plan for
a longer period than the duration of the lives of the designated Beneficiaries
of a particular interest therein in being at the time such designation becomes
irrevocable, plus twenty-one (21) years. If any provisions shall be held to
violate a rule or law against restraints on alienation or remote vesting, the
Plan and Trust shall not be vitiated thereby, but the Plan, or the portion of
the Plan thus affected, shall immediately be distributed to those entitled as
their interest shall then appear.

13.8 Successor Employer. In the event of the merger, consolidation or sale of
assets of the Employer, under circumstances in which a successor shall continue
and carry on all or a substantial part of the business of the Employer and shall
employ a substantial number of Employees of the Employer and shall elect to
continue the Plan, such successor shall be substituted for the Employer under
the terms and provisions of the Plan upon filing its written election to such
effect with the Trustee and the Committee.

 

53



--------------------------------------------------------------------------------

13.9 Compensation and Expenses of Administration. If a Trustee or a member of
the Committee is an Employee of the Employer, he shall serve without any
additional compensation. The expenses of administration of the Plan, including
the compensation and expenses of the Trustee, the expenses of the Committee, and
any other expenses incurred at the direction of the Committee, including,
without limitation, fees of actuaries, accountants, attorneys, Investment
Managers, investment advisors and other specialists, and any other costs of
administering the Plan shall be paid first from Amounts Forfeited which are
available for the Plan Year in which the expense is paid (after application of
Amounts Forfeited required to restore amounts previously forfeited which are
required to be restored pursuant to Section 6.7 of the Plan), then from earnings
of the Trust Fund for the Plan Year in which the expense is paid, and then from
the Trust Fund. Such expenses may be paid by the Employer, but the Employer is
not obligated to do so.

13.10 Holding of Contributions. All contributions to the Plan are made subject
to deductibility by the Employer and the correctness of the amount. The
Committee may direct the Trustee to return contributions which have been made by
the Employer to the Trustee in the following events by delivering to the
Trustee, within the time limit specified below, written notification thereof
specifying the circumstances which warrant the return of contributions to the
Employer:

(a) Mistake of Fact. In the event a contribution is made to the Plan and Trust
by the Employer under a mistake of fact concerning the correctness of such
contribution, then the Trustee shall return such portion of such contribution
which is in excess of the amount that would have been contributed had there not
occurred a mistake of fact within one year after the payment of the contribution
to the Trustee.

(b) Disallowance of Deduction. In the event the Employer is disallowed a
deduction for a contribution to the Plan for any year, then the Trustee shall
return such disallowed portion of such contribution to the Employer within one
year after the disallowance of the deduction.

In the case of amounts returned pursuant to this Section, no earnings
attributable to such amounts may be returned to the Employer, but losses
attributable thereto shall reduce the amount returned. No such return shall
reduce the balance of any Participants’ accounts to less than the balance which
would have been credited thereto had such amount not been contributed.

13.11 Recordkeeping. Every Employer shall be required to maintain adequate
records to demonstrate compliance with the provisions of this Plan.

 

54



--------------------------------------------------------------------------------

ARTICLE XIV.

Amendments Applicable Solely to Merged Plans

14.1 Direct Rollovers Under Section 401(a)(31).

(a) Scope. This Article applies to distributions made on or after January 1,
2002. Notwithstanding any provision of the plan to the contrary that would
otherwise limit a distributee’s election under this Article, a distributee may
elect, at the time and in the manner prescribed by the plan administrator, to
have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.

(b) Definitions.

(i) Eligible Rollover Distribution. An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under section 401(a)(9) of the Code; the portion of any distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities),
and hardship withdrawals attributable to the Participant’s elective
contributions under Section 401(k) of the code and any other distribution that
is reasonably expected to total less than $200 during a year.

(ii) Eligible retirement plan. An eligible retirement plan is an individual
retirement account described in section 408(a) of the Code, an individual
retirement annuity described in section 408(b) of the Code, an annuity plan
described in section 403(a) of the Code, or a qualified trust described in
section 401(a) of the Code, that accepts the distributee’s eligible rollover
distribution. However, in the case of an eligible retirement plan to the
surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.

(iii) Distributee. A distributee includes an employee or former employee. In
addition, the employee’s or former employee’s surviving spouse and the
employee’s or the former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

(iv) Direct rollover. A direct rollover is a payment by the plan to the eligible
retirement plan specified by the distributee.

14.2 Vesting for Merged Plans. If a plan is merged into this Plan and such plan
contains a vesting schedule which is different from the vesting schedule
contained at Section 6.2, the vesting schedule contained at Section 6.2 shall be
treated as an amendment to the vesting schedule of the merged plan and the
provisions of Section 6.2(e) shall apply.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Plan the day and year
first above written.

 

EMPLOYER BancFirst Corporation By:  

 

  David E. Rainbolt, President TRUSTEE BancFirst, an Oklahoma banking
corporation By:  

 

  Authorized Officer